 1   KONING ZOLLAR LLP
 2   Drew Koning (263082)
     (drew@kzllp.com)
 3   Blake Zollar (268913)
     (blake@kzllp.com)
 4   Shaun Paisley (244377)
     (shaun@kzllp.com)
 5
     169 Saxony Road, Suite 115
 6   Encinitas, CA 92024
     Telephone:     (858) 252-3234
 7   Facsimile:     (858) 252-3238
 8   Attorneys for Defendant
 9   All-Pro Bail Bonds, Inc.

10

11          UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA
12                                   OAKLAND DIVISION
13
                                            Master Docket No. 19-CV-00717-JST
14    IN RE CALIFORNIA BAIL BOND
      ANTITRUST LITIGATION                  DECLARATION OF SHAUN PAISLEY IN
15                                          SUPPORT OF DEFENDANT ALL-PRO
      THIS DOCUMENT RELATES TO:             BAIL BONDS, INC.’S MOTION FOR
16                                          RULE 11 SANCTIONS
      ALL ACTIONS
17                                          Date:       August 12, 2020
                                            Time:       2:00 p.m.
18                                          Location:   Courtroom 6, 2nd Floor
                                            Judge:      The Honorable Jon S. Tigar
19

20

21

22

23

24

25

26

27

28
 1          I, Shaun Paisley, hereby declare as follows:
 2          1.      I am a partner of the law firm, Koning Zollar LLP, and counsel of record for
 3   Defendant All-Pro Bail Bonds, Inc. (“All-Pro”) in this action.
 4          2.      On April 30, 2020, I sent a letter to Plaintiffs’ counsel, Dean Harvey, on behalf of
 5   All-Pro, which attached business records obtained from All-Pro’s systems relating to bail
 6   transactions on December 25, 2016, the date Plaintiff Shonetta Crain alleges she obtained a bail
 7   bond from All-Pro. A true and correct copy of my April 30, 2020 letter, along with the attached
 8   business records, is attached hereto as Exhibit 1.
 9          3.      On May 5, 2020, Mr. Harvey sent a letter responding to my letter of April 30, 2020, a
10   true and correct copy of which is attached hereto as Exhibit 2.
11          4.      On May 11, 2020, I sent a letter responding to Mr. Harvey’s May 5, 2020 letter, a true
12   and correct copy of which is attached hereto as Exhibit 3.
13          5.      On May 12, 2020, Mr. Harvey sent a letter responding to my letter of May 11, 2020, a
14   true and correct copy of which is attached hereto as Exhibit 4.
15          6.      On June 8, 2020, I served All-Pro’s proposed Rule 11 motion, along with the
16   supporting Declarations of Shaun Paisley and Steffan Gibbs, on Plaintiffs’ counsel by email, with
17   Plaintiffs’ counsel’s consent.
18          7.      On June 9, 2020, Mr. Harvey sent me a letter responding to the Rule 11 motion, a true
19   and correct copy of which is attached hereto as Exhibit 5.
20          8.      On June 17, 2020, I sent a letter responding to Mr. Harvey’s June 9, 2020 letter, a true
21   and correct copy of which is attached hereto as Exhibit 6.
22          9.      After further discussions with Mr. Harvey, I sent him an email on June 30, 2020,
23   attaching additional business records obtained from All-Pro’s systems relating to bail transactions on
24   November 8, 2017 and January 16, 2020, two dates that I had selected at random to illustrate the
25   differences between how discounts and rebates appear on All-Pro’s records. A true and correct copy
26   of my June 30, 2020 email, along with the attached business records, is attached hereto as Exhibit 7.
27          10.     Throughout my discussions with Plaintiffs’ counsel, All-Pro repeatedly offered to
28   provide, and Plaintiffs’ counsel repeatedly declined to review, a random sample of rebating data


                                                          1
 1   from dates of Plaintiffs’ choosing, with Plaintiffs’ counsel taking the position that the frequency of
 2   All-Pro’s rebating was irrelevant to their assessment of whether All-Pro participated in an anti-
 3   rebating conspiracy. All-Pro renewed this offer on July 6, 2020, and Plaintiffs’ counsel responded
 4   the same day, stating that the evidence All-Pro was offering was irrelevant to liability “as a matter of
 5   black letter antitrust law.” A true and correct copy of this email exchange is attached hereto as
 6   Exhibit 8.
 7

 8          I declare under penalty of perjury that the foregoing is true and correct.
 9          Executed on this 7th day of July, 2020
10

11

12
                                                            /s/ Shaun Paisley
13                                                          Shaun Paisley
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        2
EXHIBIT 1
                                                                              Koning Zollar LLP
                                                                            470 James Street, #007
                                                                            New Haven, CT 06513
                                                                                  www.kzllp.com

                                                                                     Shaun Paisley
                                                                                   (203) 951-1213
                                                                                 shaun@kzllp.com

April 30, 2020

By Email

Dean Harvey
Lieff Cabraser Heimann & Bernstein, LLP
275 Battery Street, 29th Floor
San Francisco, CA 94111-3339
dharvey@lchb.com

       Re:       In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST (N.D.
                 Cal.): All-Pro Bail Bonds, Inc.

Dear Dean:

As you know, this firm represents All-Pro Bail Bonds, Inc. (“All-Pro”) in this lawsuit. On April
13, 2020, the Court dismissed Plaintiffs’ Consolidated Amended Complaint against All-Pro on the
basis that the only allegation concerning All-Pro—that it sold Plaintiff Shonetta Crain an allegedly
“inflated” bail bond—did not add up to a plausible claim that All-Pro was involved in an antirust
conspiracy. (Dkt. No. 91 at 26.) While the Court granted Plaintiffs leave to amend, I am writing to
explain why Plaintiffs cannot include All-Pro as a defendant in any amended complaint consistent
with Federal Rule of Civil Procedure 11(b)(3).
There is a reason why Plaintiffs were unable to allege sufficient facts to support their antitrust
claims against All-Pro the first time around: there are no such facts to allege. All-Pro is not and
never has been involved in a conspiracy not to provide rebates to bail bond purchasers. In fact,
contrary to the assertion Plaintiffs made in opposition to All-Pro’s motion to dismiss that All-Pro
“refuses to [rebate]” (Dkt. No. 68 at 6), All-Pro has consistently rebated in order to compete with
other agents in the bail bond market.
Indeed, Plaintiff Crain’s experience of paying a 10% premium for a bond and not receiving a rebate
is the exception, not the rule. To illustrate, out of the forty-five individuals who obtained bonds
from All-Pro on the same date Plaintiff Crain did—December 25, 2016—the majority (24 out of
45) paid a premium of less than 10% after discounts and commission rebates, with some paying
Page | 2

as little as 5% or 6%. Attached is a record of data exported from All-Pro’s customer database
providing detail on these transactions. (We have redacted all identifying information except as it
relates to Plaintiff Crain.) Also attached are receipts for some of these bail transactions, which
show a line item for commission rebates.
This snapshot from the day Plaintiff Crain was issued a bond is consistent with All-Pro’s practice
on commission rebating throughout the period relevant to this lawsuit. For example, over the
course of the past four years, the average annual bail bond premium charged by All-Pro, after
discounts and rebates, has ranged from 5.3% to 6.7%. That number varies from year to year
because in many, if not most, cases, bonds are individually negotiated. The amount of the
commission rebate provided to bail bond purchasers thus varies from person to person, often
depending on their personal circumstances, including their ability to pay, and the rates they have
previously been quoted by All-Pro’s competitors.
In sum, Plaintiffs have no basis on which to include All-Pro as a defendant in any amended
complaint Plaintiffs intend to file. To survive dismissal, Plaintiffs would have to plead that All-
Pro refuses to rebate. But that allegation would not have the required “evidentiary support” under
Rule 11(b)(3) because it is false: All-Pro routinely offers rebates. Plaintiffs would also have to
plead facts sufficient to state a plausible claim that All-Pro has engaged in an antitrust conspiracy
with bail agents, sureties, bail associations, and individuals. But again, no such facts could be
alleged consistent with Rule 11(b)(3) because All-Pro actively competes for business in the bail
bond marketplace, including by providing rebates.
In light of this information, please confirm that Plaintiffs will not be asserting any claims against
All-Pro in any amended complaint. If, notwithstanding the information All-Pro is providing in this
letter, Plaintiffs choose to name All-Pro as a defendant, All-Pro will have no choice but to seek
Rule 11 sanctions. See Truesdell v. S. Cal. Permanente Med. Grp., 293 F.3d 1146, 1154 (9th Cir.
2002) (holding that sanctions under Rule 11(b)(3) are appropriate when counsel has “personal
knowledge of [facts] that disprove[] his . . . argument”); Hunt v. Sunny Delight Beverages Co., No.
818CV00557JLSDFM, 2018 WL 6786265, at *4 (C.D. Cal. Dec. 18, 2018) (imposing Rule 11
sanctions where plaintiff persisted with false factual allegations even after the defendant presented
plaintiff with proof of their falsity).
If you wish to discuss this matter further, please feel free to contact me at (203) 951-1213.

Sincerely,




Shaun Paisley
Bonds issued on 12/25/2016                                                                                                              REDACT
                                                         Commission                                                    Case
Bond Date    Power Number     Bond Amount Prem. Chrged Rebate         Total billed   Rebate %   Agent                  Number      Court Name              Defendant
12/25/2016   555-555170318    $50,000.00    $5,000.00    $2,500.00    $2,500.00      50%        Nava, Miguel                       San Diego Superior




                                                                                                                       --
12/25/2016   5105-510563255   $65,000.00    $6,500.00    $2,600.00    $3,900.00      40%        Hohl, Deanna                       San Francisco
12/25/2016   527-527280498    $20,000.00    $2,000.00    $800.00      $1,200.00      40%        Costilla, Ector                    San Francisco
12/25/2016   5105-510564229   $100,000.00   $10,000.00   $4,000.00    $6,000.00      40%        Thomas, Justin                     Visalia
12/25/2016   555-555170319    $50,000.00    $5,000.00    $1,500.00    $3,500.00      30%        Sandoval, Ismael               1   South Bay
12/25/2016   5250-525009729   $120,000.00   $12,000.00   $3,600.00    $8,400.00      30%        Gonzalez, Robert                   WILEY W. MANUEL COURT




                                                                                                                        -
12/25/2016   527-527281528    $15,000.00    $1,500.00    $450.00      $1,050.00      30%        Gonzalez, Robert                   Oakland
12/25/2016   527-527281529    $15,000.00    $1,500.00    $450.00      $1,050.00      30%        Gonzalez, Robert                   WILEY W. MANUEL COURT
12/25/2016   511-511346088    $693.00       $69.30       $19.30       $50.00         28%        Sandoval, Ismael                   South Bay
12/25/2016   580-580303170    $2,500.00     $250.00      $50.00       $200.00        20%        Torres, Francisco                  North County Superior




                                                                                                                        --
12/25/2016   555-555167827    $30,000.00    $3,000.00    $600.00      $2,400.00      20%        Truong, Nhan                       North County Superior
12/25/2016   511-511346087    $2,500.00     $250.00      $50.00       $200.00        20%        Ramirez, Ivan                      San Diego Superior
12/25/2016   511-511346093    $5,000.00     $500.00      $100.00      $400.00        20%        Sandoval, Ismael                   South Bay
12/25/2016   511-511346091    $2,500.00     $250.00      $50.00       $200.00        20%        Sandoval, Ismael                   El Cajon Sup
12/25/2016   527-527275841    $20,000.00    $2,000.00    $400.00      $1,600.00      20%        Lopez, Victor                      South Bay
12/25/2016   511-511333464    $5,000.00     $500.00      $100.00      $400.00        20%        Americano Sanchez,         n       Modesto
12/25/2016   555-555173172    $40,000.00    $4,000.00    $800.00      $3,200.00      20%        Sarabia, Cristobal
                                                                                                                       ■           Merced
12/25/2016   511-511348505    $5,000.00     $500.00      $100.00      $400.00        20%        Barraza, Sergio                    So County
12/25/2016   555-555167626    $30,000.00    $3,000.00    $600.00      $2,400.00      20%        Barraza, Sergio                    So County




                                                                                                                      --
12/25/2016   527-527280324    $15,000.00    $1,500.00    $300.00      $1,200.00      20%        Valderrama, Steve                  ARedwood City
12/25/2016   527-527282383    $20,000.00    $2,000.00    $400.00      $1,600.00      20%        Hohl, Deanna                       WILEY W. MANUEL COURT
12/25/2016   555-555170382    $50,000.00    $5,000.00    $1,000.00    $4,000.00      20%        Rojas, Nathan                      Visalia
12/25/2016   527-527275882    $20,000.00    $2,000.00    $400.00      $1,600.00      20%        Rojas, Nathan                      Visalia
12/25/2016   527-527281597    $25,000.00    $2,500.00    $500.00      $2,000.00      20%        Mejia, Juan                        Fresno




                                                                                                                         -
12/25/2016   580-580303168    $2,000.00     $200.00      $0.00        $200.00        0%         Cortez, Rody                       North County Superior
12/25/2016   580-580303167    $2,000.00     $200.00      $0.00        $200.00        0%         Cortez, Rody                       North County Superior
12/25/2016   511-511346086    $693.00       $69.30       $0.00        $69.30         0%         Ramirez, Ivan                      San Diego Superior
12/25/2016   555-555173171    $50,000.00    $5,000.00    $0.00        $5,000.00      0%         Sarabia, Cristobal                 Merced




                                                                                                                     --
12/25/2016   580-580305252    $3,000.00     $300.00      $0.00        $300.00        0%         Hartel, Gregory                    Stockton
12/25/2016   527-527280359    $24,400.00    $2,440.00    $0.00        $2,440.00      0%         Hartel, Gregory
                                                                                                                       ■           Manteca
12/25/2016   527-527277997    $25,000.00    $2,500.00    $0.00        $2,500.00      0%         Garcia, Miguel                     Modesto
12/25/2016   527-527278029    $20,000.00    $2,000.00    $0.00        $2,000.00      0%         Jasso, Adriana                     Modesto
12/25/2016   555-555169331    $50,000.00    $5,000.00    $0.00        $5,000.00      0%         Americano Sanchez,                 Modesto
12/25/2016   527-527280243    $10,000.00    $1,000.00    $0.00        $1,000.00      0%         Vargas, Christopher                -001
                                                                                                                                    RICHMOND
12/25/2016   555-555169465    $10,000.00    $1,000.00    $0.00        $1,000.00      0%         Molina, Moyses                     San Jose-Superior
12/25/2016   527-527281663    $20,000.00    $2,000.00    $0.00        $2,000.00      0%         Barraza, Christian                 San Jose Superior
12/25/2016   5105-510565196   $56,000.00    $5,600.00    $0.00        $5,600.00      0%         Barraza, Sergio                    HOLLISTER
12/25/2016   555-555170859    $30,000.00    $3,000.00    $0.00        $3,000.00      0%         Hohl, Deanna           6326400     WILEY W. MANUEL COURTHOUSE
                                                                                                                                                        DAVIS, JAMIKIA
12/25/2016   527-527281596    $20,000.00    $2,000.00    $0.00        $2,000.00      0%         Salazar, Christopher               Hanford
12/25/2016   527-527281593    $10,500.00    $1,050.00    $0.00        $1,050.00      0%         Salazar, Christopher f
                                                                                                                       •           Fresno
12/25/2016
12/25/2016
12/25/2016
12/25/2016
12/25/2016
              527-527281586
              527-527281594
              5105-510564172
              511-511344804
              527-527278452
                                  $20,000.00
                                  $5,000.00
                                  $65,000.00
                                  $5,000.00
                                  $25,000.00
                                  $926,786.00
                                                $2,000.00
                                                $500.00
                                                $6,500.00
                                                $500.00
                                                $2,500.00
                                                $92,678.60
                                                             $0.00
                                                             $0.00
                                                             $0.00
                                                             $0.00
                                                             $0.00
                                                             $11,469.30
                                                                          $2,000.00
                                                                          $500.00
                                                                          $6,500.00
                                                                          $500.00
                                                                          $2,500.00
                                                                          $81,209.30
                                                                                       0%
                                                                                       0%
                                                                                       0%
                                                                                       0%
                                                                                       0%
                                                                                            Salazar, Christopher
                                                                                            Salazar, Christopher
                                                                                            Flores, Christopher
                                                                                            Flores, Christopher
                                                                                            Flores, Christopher
                                                                                                                  -   Fresno
                                                                                                                      Fresno
                                                                                                                      Indio court
                                                                                                                      Riverside
                                                                                                                      Riverside


                                                             12%
45 bonds issued
24 w Rebates of 20%, or greater
                                           BAIL BOND .PREMIUM RECEIP'                                     RECEIPT NO.: _ _ _ __
                                           AND STATEMENT OF CHARGES

I understand that the premium owing or paid is fully earned upon the defendant's release fro m custody, and the fact
that the defendant may have been improperly arrested, re-arrested, the case dismissed, or the bail reduced shall not
obligate the return or forgiveness of any portion of the premium except as othenvise provided by applicable law (if any)
as stated in an addendum attached to th e Bail Bond Application and Agreement.
I.            12/
      Date_ _ _ _25/2016
                  _ _ _ _ __                                                                                   1_2/_2_4_/_2_0_1_6_ _
                                                                               n'ate of Defendant's Arrest _ _ _

2.                     0_N_E_T_H_0_U_S_A_ND_F_IV_E_H_U_N_D_R_E_D_Dollars ($. _ _ _ _ _ _1_5_0_0_.0_0
      Amount Received.__                                                                           ______
3.

4.

5.

6.
      Intheformof

      Payer's Name:

      Payer's Address:
                         Q


                                  -
                               asQhecQoney orderOcredit card O




                                  Street
      In connection with a Bail Bond(s) for Defendant:
                                                                                                     - ~
                                                                                          ther _ _ _ __ _ _ _ _ _ _ __




                                                                                                    - -
                                                                                                     State
                                                                                                                Last



                                                                                                                       lllllllllilllll
                                                                       First                     Middle                     Last
7.                                 2_0_0_00_.0_0_ _ _Power Nos. (if known): _ _ _ _ _ _ _ _ _ _ _ _ __
      Bail Bond Amount(s): _ _ _ _l_

8.

9.

10.
      Comt Name &Add«ss

      Date & Time ofNext Required Court A::ance
                                               s;
      Date of Defendant 's Release on Bai1_ _ _ _ _ _ _ _ _ _ _ _1_2_/_

                                                      7d 1·1L)l( ('
                                                            ~\
                                                                      2_5_/2_0_1_6____________

                                                                                @        {)O\ 1 00 k/,,,
                                                                      \M)Sh,(/\CZ):tlrY\ \~ OC'v\t\fA~A
                                                                                                               <"

                                                                                                                       C~     t7\ Lf (o(Tt
11.   Charged with:      V(_   15'\)S()Q (u\ , ) ·"((, ?>{Jpt,_fj ( 00( ,)                   )
                                                                                                  'fG 4t?J?)-f-1,,
                                                                                                           12000.00
                                                                                                    $_ _ _ _ _ _ _ __               _
12. Bail Bond Premium

13.   Itemized Expenses (if and as permitted by applicable law):

                          REBATE                                                                     $        -3600.00
                             NONE                                                                    $              0.00

14.   Total Charges (premium plus any itemized expenses):                                           $          8400.00
                                           I


15.   Amount Paid:                                                                                  $          1500.00

16.   Balance Due:                                                                                  $          6900.00

17. Was collateral taken?           Q es 0 ro              If yes, collateral receipt # _ _ _ _ _ _ _ _ _ _ _ __

All other documents executed by Defendant, Indemnitor(s), me, or other party related to the Bail Bond(s) are incorporated
into and made a part hereof by reference.




                                                                                             ROBERT GONZALEZ
PAYER NAME (PRINTED)                                                 PRODUCER NAME (PRINTED)

                                                                     Bail Producer Stamp: [must include name, address, phone no.
Bankers Insurance Company
                                                                     and license no.]         ALL-PRO BAIL BOND
11101 Roosevelt Blvd.N.
                                                                                                P.O. BOX 131658
St. Petersburg, FL 33716                                                                       Carlsbad , CA 92013
800-627-0000                                                                                      855-328-9005
                                                                                             LICENSE# BA 1843885
                                               White - Producer Copy • Yellow - Payer Copy
BIC99219404l4                      NOT FOR USE IN ARKANSAS, COLORADO OR NEW MEXICO
                                               © 2014 Bankers-Insurance-Company
                                         BAIL.BO.ND PREMIUM.RECEIPi                                                 RECEIPT NO.:                527281528-1
                                         AND STATEMENT OF CHARGES

I 1111derstaml that the premium owing or paid is fully ear11ed upon the defe11da11t's release from custody, and the fact
that the defe11da11t may have been improperly arrested, re-arrested, the case dismissed, or the bail reduced shall 1101
obligate the return or forgiveness of any portion of the premium except as othenvise provided by applicable law (if any)
as stated in a11 addendum attached to the Bail Bond Application and Agreement,

1.             12/25/2016
     Date. _ _ _ _ _ _ _ _ __                                                                           1_2/:..._2_4....:./_2_0_1_6__
                                                                         Date of Defendant's Arrest _ _ _

2.   Amount Received._ _ _O_N_E_T_H_O_U_S_A_N_D_ _ _ Dollars ($_ _ _ _ _ _1_0_0_0_.0_0
                                                                                     ______ )
3.

4.

5.

6.
     In the form of

     Payer's Name:

     Payer's Address:
                        ---  ----
                          First
                                 -
                                Street
     In connection with a Bail Bond(s) for Defendant:
                                                                  -
                        QasQhecQoney orderOcredit card Other _ _ _ _ _ _ _ _ _ _ _ __


                                                                   Middle




                                                                 First                             Middle
                                                                                                                         - Last




                                                                                                                                                 Last
7.   Bail Bond Amount(s):._ _ _ _l_S_0_0_0_.0_0_ _~Power Nos. (if known): _ _ _ _ _5_2_7_28_1_5_2_8_-_l_ _ __

8.   Date of Defendant's Release on Bail                                         12/25/2016

9.   Court Name &Address                                WILEY MANUEL SUPERIOR COURT

10. Date & Time of Next Required Court Appearance                                            12/27/2016

11. Charged with:                                                PC243(E)(1)
                                                                                                                          1500.00
12. Bail Bond Premium                                                                                          $

13. Itemized Expenses (if and as permitted by applicable law):

                         REBATE                                                                                $          -450.00

                                                                                                               $                  0
14. Total Charges (premium plus any itemized expenses):                                                        $          1050.00

15. Amount Paid:                                                                                               $          1000.00

16. Balance Due:                                                                                               $            50.00

17. Was collateral taken?         Qes       0-io        If yes, collateral r e c e i p t # - - - - - - - - - - ~ - -

All other documents executed by Defendant, Indemnitor(s), me, or other party related to the Bail Bond(s) are incorporated
into and made,,- ··iart hereofb reference.

                                                                 RECEIVED BY://?                                   /"/
                                                                                    //"   ",/(   ,,-·,,..,✓'         /       ,,   .. ~ ~ . . . . . ,




--~
PAYER NAME{PRINTED)

Bankers Insurance Company
11101 Roosevelt Blvd.N.
                                                                 PRODUGERl~:~SEN-drJVESI~~Tud=:==-=


                                                                 PRODUCER NAME (PRINTED)
                                                                                           ROBERT GONZALEZ


                                                                 Bail Producer Stamp: [must include name, address, phone no.
                                                                 and license no.]             ALL-PRO BAIL BOND
                                                                                                P.O. BOX 131658
St. Petersburg, FL 33716                                                                       Carlsbad, CA 92013
800-627-0000                                                                                      855-328-9005
                                                                                             LICENSE# BA 1843885
                                          White - Producer Copy• Yellow- Payer Copy
BIC9921940414                     NOT FOR USE IN ARKANSAS, COLORADO OR NEW MEXICO
                                                © 2014 Bankers Insurance Company
                                             BAIL BOND P.REMIUMRECEIP:i                          .RECEIP,T.N0.: _ _ _ __
                                             AND STATEMENT OF CHARGES

I 1111del'sta11d tltat tlte premium owing 01· paid is fully ean1ed upon tlte defe11d,mt's l'elease jl'om custody, a11d tlte Jae/
that the defe11da11t may have been improperly arrested, re-m·rested, tlte case dismissed, m· the bail red11ced slu1ll 11ot
obligate tlte return or forgive11ess of a11y portio11 of the premium except as otltenvise provided by applicable law (if any)
llS stllte,I in an adde11d11111 attaclted to tlte Bail Bo11d Application a11d Agreeme11t.
I.           12/25/2016
     Date_ _ _ _ _ _ _ _ __                                               Date ofDefendant'sArrest _ _ _ _ _ _ _ _ __

2.   AmountReceived                      FIVE HUNDRED              Dollars($                       500.00                          )
                                                                               -□
                                                                                --th-er_ _ _ _ _ _ _ _ _ _ _ __ ,

                                                                 - ---Last- --
     In the form of          QashDecQoney orderOcredit card
3.

4.   Payer's Name:
                                 First
                                                          lllliiddle
s.   Payer's Address:

6.

7.
                                    Street
     In connection with a Bail Bond(s) for Defendant:
                                                            ---- .r:- -lllllt--
     Bail BondAmount(s): _ _ _ _l_S_O_O_O_.O_O_____PowerNos. (if known):                ·•yz,:vz_rt, \ "s;-7.-:::,l ->·--·I
8.   Date of Defendant's Release on Bai1_ _ _ _ _ _ _ _ _ _ _1_2_/2_5_/_2_0_1_6___________

9.   Court Name &Address _ _ _ _ _ _ _W_I_L_EY_M_A_N_U_E_L_S_U_P_ER_I_O_R_C_O_U_R_T_H_O_U_S_E_ _ _ _ __

10. Date & Time ofNext Required Court Appearance _ _ _ _ _ _ _ _ _1_2_/_2_7_/_20_16_________

11. Charged with: _ _ _ _ _ _ _ _ _ _ _ _ _PC_2_4_3_(E_)_(1_)_ _ _ _ _ _ _ _ _ _ _ __

12. Bail Bond Premium                                                                       $_ _ _ _1500.00
                                                                                                     _ _ _ _ __


13. Itemized Expenses (if and as permitted by applicable law):

                              REBATE                                                        $             -450.00

                                                                                             $                 0

14. Total Charges (premium plus anyitemized expenses):                                      $            1050.00

1S. ArnountPaid:                                                                            $             500.00

16. Balance Due:                                                                            $              550.00

17. Was collateral taken?                Q-es ~ o         If yes, collateral receipt# _ _ _ _ _ _ _ _ _ _ _ __

All other documents executed by Defendant, Indemnitor(s), me, or other party related to the Bail Bond(s) are incorporated
into and made a part hereof by reference.




                                                                   .:>·             ~

                      R..E                                       PRODUCER/REPRESENTATIVE SIGNATURE

                                                                     ~e \..er!      bonrdt·?
PAYER NAME (PRINTED)                                                       UCER NAME(PRINTED)
                                                                 Bail Producer Stamp: [must include name, address, phone no.
Bankers InsuranceCompany
11101 Roosevelt Blvd.N.
                                                                 andlicenseno.]        ALL-PRO BAIL BOND
                                                                                         P.O. BOX 131658
St. Petersburg, FL 33716                                                                Carlsbad, CA 92013
800-627-0000                                                                               855-328w9005
                                                                                      LICENSE # BA 1843885
                                                 White~ Producer Copy •Yellow~ Payer Copy
BIC9921940414                            NOT FOR USE IN ARKANSAS, COLORADO OR NEW MEXICO
                                                     © 2014 Bankers Insurance Company
                               :-...___                                               ,.--_c

                                          BAIL BOND PREMIUM RECEil                                RECEIPTNO.:        511342227-4
                                          AND STATEMENT OF CHARGES~

I understand that the premium owing or paid is fully earned upon the defendant's release from custody, and the fact.
that the defendant may have been improperly arrested, re-arrested, the case dismissed, or the bail reduced shall not
obligate the return or forgiveness of any portion of the premium except as otherwise provided by applicabl,e law (if any)
as stated in an addendum attached to the Bail Bond Application and Agreement

1.   Date'---_1_2.;;.../2_5__/_20_1_6__                                   Date of Defendant'sArrest _ _1_2_/_2_5_/2_0_1_6
                                                                                                                        __
2.   AmountReceived,.....__ _ _ _ _ _ _ _ _ _ _ _~Dollars ($_ _ _ _ _ _ _ _ _ _ _ _ _ _ ___,

3.   In the form of     QasQhecQoney ordeOcredit card Other _ _ _ _ _ _ _ _ _ _ __


                      ~
                                                          __...._
4.   Payer's Name:
                                                                   Middle
5.   Payer's Address:                                                               -----Last - - - -
                                 Street                                                        State
6.   In connection with a Bail Bond(s) for Defendant:
                                                                  First                  Middle                      Last
7.   Bail Bond Amount(s):                                                               5_11_3_4_2_2_2_7_-4____
                                                           Power Nos. (ifknown):_ _ _ _ _

8.   Date ofDefendant's Release onBail_ _ _ _ _ _ _ _ _ _ _1_2_/_2_5_/2_0_1_6___________

9.   CourtName&Address _ _ _ _ _ _ _ _3_2_S_S_._M_e_l_ro_se_D_r_.V_ista_,_ca_9_2_0_8_3_ _ _ _ _ _ __

10. Date & Time ofNextRequired Court Appearance                                 02/09/2017        @    7:30am
I 1. Charged with:                                         23152(A)/23152(B)VC

12. Bail Bond Premium

13. Itemized Expenses (if and as permitted by applicable law):

                         Rebate                                                                $___          \_1~_
                                                                                                               .._...._"·'_ __
                                                                                               $ _ _ _ _ _ _ _ _ __


14. Total Charges (premium plus anyitemized expenses):                                         $ _ _ _._;;_::.2_0.;._O_.- - -


15. AmountPaid:                                                                                          t
                                                                                               $ _ _ _\'"l:"CO
                                                                                                       _ _ _ _ __

                                                                                               $__-~_
                                                                                                    .... _
                                                                                                         ..           -
16. Balance Due:

17. Was collateral taken?           Qes      ({]No      Ifyes, collateral receipt# _ _ _ _ _ _ _ _ _ _ _ __

All other documents executed by Defendant, Indemnitor(s), me, or other party related to the Bail Bond(s) are incorporated
into and made a art hereof b referen .                                                                          ·

                                                                 RECEIVED BY:

                                                                 PRODUCER/REP


                                                                 PRODUCER NMtlE (PRINTED)
                                                                 Bail Producer Stamp: [must include name, address, phone no.
Bankers InsuranceCompany
11101 Roosevelt Blvd.N.                                          and license no.]      ALL-PRO BAIL BOND
                                                                                         P.O. BOX 131658
St. Petersburg, FL 33716                                                                Carlsbad, CA 92013
800-627-0000                                                                               855-328-9005
                                                                                      LICENSE# BA 1843885
                                            White- Producer Copy • Yellow- Payer Copy
BIC9921940414                       NOT FOR USE JN ARKANSAS, COLORADO OR NEW MEXICO
                                                © 2014 Bankers Insurance Company
                                        BAIL BOND PREMIUM RECEL.                                       RECEIPT NO.:      555167827-1
                                        AND STATEMENT OF CHARGES-·

I understand that the premium owing or paid is fully earned upon the defendant's release from custody, and the fact
that the defendant may have been improperly arrested, re-arrested, the case dismissed, or the bail reduced shall not
obligate the return or forgiveness of any portion of the premium except as otherwise provided by applicable law (if any)
as stated in an addendum attached to the Bail Bond Applicaii.on and Agreement.
1.     Date_ _12/25/2016
              _ _ _ _ _ __                                                  Date ofDefendant'sArrest _ _1_2.,__/_2_5=--/2_0_1_6
                                                                                                                             __
2.     Amount Received_ _ _ _ _6_Q_Q_,_0_0_____.Dollars ($_ _ _ _ _ _6_0_0_.0_0______))



                                   -                                                                      -
3.     In the form of    j ✓ ~asQhecQoney order{ZJcredit card Other _ _ _ _ _ _ _ _ _ _ __


                                                                                        -----Last ------
4.     Payer's Name:

5.     Payer'sAddress:         ~
                           --------------
                               Street                            ~
                                                                  ~                           ._
                                                                                          ----iWi                        ~
6.     In connection with a Bail Bond(s) for Defendant:     -----                       ------                ~
                                                                    First                  Middle             · Last
7.     Bail Bond A.mount(s):._ _ _3_0_,_0_00_._0_0_ _ _,Power Nos. (ifknown):_ _ _ _ _
                                                                                     5_55_1_6_7_8_2_7_-1_ _ __
8.     Date ofDefendant's Release onBai1_ _ _ _ _ _ _ _ _ _ _ _1_2_/_2_5_/2_0_1_6
                                                                                ____________

9.     Court Name &Address _ _ _ _ _ _ _ _ _3_2_S_S___
                                                     M_e_lr_os_e_D_r._Vi_1_st_a_,_CA_9_2_0_8_1_ _ _ _ _ _ __

10. Date & Time ofNextRequired Court Appearance _ _ _ _ _ _ _ _1_/3_/_2_0_1_7_@_1_:_3_0_P_M_______

1 I.   Chargedwith: _ _ _ _ _ _ _ _ _ _ _ _2_4_5-'-(A....;..)..;._(1..:....)P_C_ _ _ _ _ _ _ _ _ _ __

                                                                                              $              3,000.00
12. Bail Bond Premium
                                                                                                  ----------
13. Itemized Expenses (if and as permitted by applicable Jaw):
                          REBATE                                                               $             -600.00
                               0                                                               $                  0
14.    Total Charges (premium plus anyitemized expenses):                                     $             2,400.00
15.    Amount Paid:                                                                           $              600.00
16. Balance Due:                                                                              $              1,800.00

17.    Was collateral taken?        Qes [l)No             If yes, collateral receipt#

All other documents executed by Defendant, Indemnitor(s), me, or other party related to the Bail Bond(s) are incorporated
into and made a part hereof by reference.

                                                                   RECEIVED BY:         n          !
                                                                                                              .
                                                                   PRODUCER NA1v1E (PRJNTED)                   ....___
                                                                   Bail Producer Stamp: [must include name, address, phone no.
Bankers InsuranceCompany
                                                                   and license no.]      ALL-PRO BAIL BOND
11101 Roosevelt Blvd.N.
                                                                                            P.O. BOX 131658
St. Petersburg, FL 33716                                                                   Carlsbad, CA 92013
800-627-0000                                                                                  855-328-9005
                                                                                          LI.CENSE # BA 1843885
                                             White - Producer Copy • Yellow- Payer Copy
BIC9921940414                      NOT FOR USE IN ARKANSAS, COLORADO OR NEW l\llEXICO
                                               © 2014 Bankers Insurance Company
                                      ·-- BAIL BOND PREMIUM RECEIPT-                               RECEIPT NO.: _ _ __
                                        AND STATEMENT OF CHARGEl
I understand that the premium owing or paid is fully earned upon the defendant's release from custody, and the fact
that the defendant may have been improperly arrested, re-arrested, the case dismissed, or the bail reduced shall not
obligate the return or forgiveness of any portion of the premium except as otherwise provided by applicable law (if any)
as stated in an addendum attached to the Bail Bond Application and Agreement.

1.   Date_ _1_2_/2_5_/2_0_1_6_ _                                          Date of Defendant's Arrest _ _ _1_2_/2_3_/_2_0_1_6_ _

2.   Amount Received._ _ _ _ _ _0_._0_0______Dollars ($_ _ _ _ _ _ _0_.0_0
                                                                         _ _ _ _ _ _ _)




                            -                        --
3.   In the form of     QasQhecQoney ordeQcredit card Other _ _ _ _ _ _ _ _ _ _ __

4.   Payer's Name:
                             First                        ~
5.   Payer's Address:    111111111111111              __.111111111111
                         ~                                    City                            State                Zip
6.   In connection with a Bail Bond(s) for Defendant:
                                                                  First                   Middle                   Last
7.   Bail Bond Amount(s):=$=2~,5~0~0~·~0~0_ _ _ _ _ _ Power Nos. (if known): _ _ _ _ _ _ _ _ _ _ _ __

8.   Date of Defendant's Release on Bai1_ _ _ _ _ _ _ _ _ _ _1_2_/_2_5_/2_0_1_6_ _ _ _ _ _ _ _ _ __

9.   CourtName&Address SAN DIEGO SUPERIOR COURT/ 220 W BROADWAY, SAN DIEGO,                                                    lb
10. Date & Time ofNext Required Court Appearance                                 2/9/2017 @ 8:30AM
11. Charged with:                                       23152(E)VC, 20002(A)VC

12. Bail Bond Premium                                                                                250.00
                                                                                              $_ _ _ _ _ _ _ _ __


13. Itemized Expenses (if and as permitted by applicable law):

                         REBATE                                                               $ ____ _ _ _ __
                                                                                                   -50.00

                            NONE                                                              $
                                                                                                   - - - -0.00
                                                                                                           -----
14. Total Charges (premium plus any itemized expenses):                                       $ _ _ _2_0_0_.   o_o_ _
15. Amount Paid:                                                                              $ _ _ _0_.0_0_ __

                                                                                              $ ____ _ _ _ __
                                                                                                   200.00
16. Balance Due:

17. Was collateral taken?            Qes      [{po      If yes, collateral receipt# _ _ _ _N_O_N_E_T_A_K_E_N
                                                                                                           _ _ __

All other documents executed by Defendant, Indemnitor(s), me, or other party related to the Bail Bond(s) are incorporated
into and made a part hereofby reference.




                                                                 PRODUCER/REPRESENTATIVE SIGNATURt                        ·-

                                                                                        IVAN RAMIREZ
PAYER NAME (PRINTED)                                             PRODUCER NAME (PRINTED)
                                                                 Bail Producer Stamp: [must include name, address, phone no.
Bankers Insurance <:;ompany
                                                                 and license no.]
11101 Roosevelt Blvd. N.
St. Petersburg, FL 33716
800-62 7-0000

                                              White - Producer Copy • Yellow - Payer Copy
BIC9921940414                        NOT FOR USE IN ARKANSAS, COLORADO OR NEW MEXICO
                                                  © 2014 Bankers Insurance Company
                                          BAIL BOND PREMIUM RECET~--,_                               RECEIPT NO.: _ _ _ __
                                          ANDSTATEMENTOFCHARGk
I understand that the premium owing or paid is fully earned upon the defendant's release from custody, and the fact
that the defendant may have been improperly arrested, re-arrested, the case dismissed, or the bail reduced shall not
obligate the return or forgiveness of any portion of the premium except as otherwise provided by applicable law (if any)
as stated in an addendum attached to the Bail ond Application and Agreement.

1.                                                                         Date of Defendant's Arrest ___1_2_/2_5_/_2_0_1_6_ _

2.                                                                  Dollars($._~/(--~--
                                                                                   __  ---
                                                                                        _ _ _ _ _ _ _)




5.   Payer's Address:
                                 Street                          City                          State                Zip
6.   In connection with a Bail Bond(s) for Defendant:
                                                                   First                  Miclcll"                 Last
7.   BailBondAmount(s):.-=$-"-5"'-",0'-"0--"0""'-'.0'--=0'--_ _ _ _ PowerNos. (ifknown):, ~    ll sSLC:zo qs-q
8.   Date of Defendant's Release on Bail,_ _ _ _ _ _ _ _ _ _ _1_2_/_2_5_/2_0_1_6___________

9_   Court Name & Address _ _ _S_a_n_D_ie....c.g_o_S_u_p_e_r_io_r_C_o_u_rt_/_2_2_0_W_B_ro_a_d_w_a_y_S_a_n_D_i_eg_o_,_C_A_ _

10. Date & Time of Next Required Court Appearance _ _ _ _ _ _ _0_2_/0_9_/_2_0_1_7-'@=--1_2_:_3_0______

11. Charged with: _ _ _ _ _ _ _ _ _ _ _ _ _ _11350(A)
                                             _ __;__:__HS
                                                       _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                                                                       $500.00
                                                                                               $,_ _ _ _ _ _ _ _ __
12. Bail Bond Premiwn

13. Itemized Expenses (if and as permitted by applicable law):
                           Rebate                                                               $ ___-$_1_0_0_.o_o_ _

                                                                                                $ _ _ _ _ _ _ _ __


14. Total Charges (premiwn plus any itemized expenses):

15. Amount Paid:
                                                                                               $

                                                                                               $
                                                                                                          $400.00
                                                                                                   ------------,--
                                                                                                          ~
                                                                                                     _--LA____
                                                                                                        3<1>eP-
                                                                                                               _   --
16. Balance Due:                                                                               $_      __.:=---------
17. Was collateral taken?           Qes [Z}No If yes, collateral receipt# _ _ _ _ _ _ _ _ _ _ _ __

All other docwnents executed by Defendant, Indemnitor(s), me, or other party related to the Bail Bond(s) are incorporated
into and made a part hereof by reference.

                                                                  RECEIVED BY:


                                                                  PRODUCER/REPRESENTATIVE SIGNATURE


                                                                  PRODUCER NAME (PRINTED)
                                                                  Bail Producer Stamp: [must include name, address, phone no.
Bankers Insurance Company
                                                                  and license no.]
11101 Roosevelt Blvd. N.
St. Petersburg, FL 33716
800-62 7-0000

                                            White - Producer Copy • Yellow - Payer Copy
BIC9921940414                      NOT FOR USE IN ARKANSAS, COLORADO OR NEW MEXICO
                                                  © 2014 Bankers Insurance Company
EXHIBIT 2
                                                                         Lieff Cabraser Heimann & Bernstein, LLP
                                                                                     275 Battery Street, 29th Floor
                                                                                   San Francisco, CA 94111-3339
                                                                                                  t 415.956.1000
                                                                                                  f 415.956.1008




                                                                                               Dean Harvey
                                            May 5, 2020                                             Partner
                                                                                          dharvey@lchb.com



VIA E-MAIL
shaun@kzllp.com


Shaun Paisley
Koning Zollar LLP
470 James Street, #007
New Haven, CT 06513

                RE:    In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST
                       (N.D. Cal.) – All-Pro Bail Bonds, Inc.

Dear Shaun:

                I write in response to your letter of April 30, 2020.

                This action was first filed well over a year ago, on January 29, 2019. On April 30,
2020, for the first time, you provided us with information which you argue proves that there
could not possibly be valid antitrust claims against your client, All-Pro Bail Bonds, Inc. We
disagree.

               You provided us with a report of 45 bail bonds sold on a single day: December 25,
2016, which was Christmas Day; statements of charges for ten of those transactions; and
assertions, with no evidence, that, over the past four years, the average premium charged has
ranged from 5.3% to 6.7%, after discounts and rebates. Even assuming all of this is true, this
information does not disprove your clients’ role in a conspiracy to suppress rebating. Far from
it.

                The alleged conspiracy began in 2004, not 2017. You provided us with nothing
regarding the vast majority of the alleged class period. With respect to All-Pro’s alleged rebating
since 2017, evidence of competition is no defense to participation in a price-fixing
conspiracy. As the jury will be instructed, “it is no defense that defendants actually competed in
some respects with each other or failed to eliminate all competition between them.” ABA Model
Jury Instructions in Civil Antitrust Cases, at 31 (2016 Ed.). One cannot evade liability for
participating in an antitrust conspiracy by, sometimes, competing in certain respects with one’s
co-conspirators.




San Francisco          New York            Nashville           Munich            www.lieffcabraser.com
Shaun Paisley
May 5, 2020
Page 2


                So that we may further evaluate your arguments, please provide us with the
following:

                1.     Transactional data for all bail bonds sold by All-Pro, from February 2004
                       through the present, showing premiums charged and any rebates;

                2.     Examples of marketing materials from 2004 to the present that offer
                       rebates;

                3.     Internal documents showing that, from 2004 to the present, All-Pro
                       directed bail agents to rebate;

                4.     Internal documents regarding premiums or rebates offered by rivals; and

                5.     All communications between All-Pro and any rival, surety, or trade
                       association, regarding premiums or rebates, from 2004 to the present.

                                             Very truly yours,



                                             Dean Harvey
DH/wp

1988168.1
EXHIBIT 3
                                                                                          Koning Zollar LLP
                                                                                        470 James Street, #007
                                                                                        New Haven, CT 06513
                                                                                              www.kzllp.com

                                                                                                  Shaun Paisley
                                                                                                (203) 951-1213
                                                                                              shaun@kzllp.com

May 11, 2020

By Email

Dean Harvey
Lieff Cabraser Heimann & Bernstein, LLP
275 Battery Street, 29th Floor
San Francisco, CA 94111-3339
dharvey@lchb.com

        Re:      In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST (N.D.
                 Cal.): All-Pro Bail Bonds, Inc.

Dear Dean:

I respond to your letter of May 5, 2020.

In our April 30, 2020 letter, we explained that All-Pro Bail Bonds, Inc. (“All-Pro”) has consistently
rebated its commissions, and provided evidence that the majority of people on December 25,
2016—the date Plaintiff Crain obtained her bail bond—paid less than 10% after discounts and
rebates. In order to provide some additional concrete numbers beyond the snapshot from
December 25, 2016, we also shared with you—taking the last four years, just as an example—the
annual effective premium rate from 2016 to 2019. 1

You respond that even if All-Pro rebated commissions as we say, Plaintiffs can still plausibly assert
that All-Pro participated in a conspiracy not to rebate. That is wrong. In support of that
proposition, you cite only to an ABA Model Jury Instruction, which states that it is “no defense

1
 Because of a calculation error, the average annual effective premium rates we quoted in the April 30, 2020 letter
were misstated. The average annual rate from 2016 to 2019 in fact ranged from 5.14% to 5.91%, when calculated
according to what purchasers actually paid, i.e., taking account of amounts that All-Pro was unable to collect. When
calculating the annual rate according to the amount purchasers agreed to pay after discounts and rebates (and not
considering the amount actually paid to All-Pro), the average rate from 2016 to 2019 ranged from 7.66% to 8.36%.
However calculated, the bottom line is that All-Pro provided bail bond purchasers with significant rebates on a
consistent basis.
Page | 2

that defendants actually competed in some respects with each other or failed to eliminate all
competition between them.” ABA Model Jury Instructions in Civil Antitrust Cases, at 31 (2016
Ed.). All-Pro is not claiming, however, that it competed merely “in some respects”; it competed
by providing rebates, the very thing that Plaintiffs are claiming All-Pro was conspiring to prevent.
Unsurprisingly, besides the inapposite jury instruction, you identify no authority suggesting that
All-Pro could plausibly be part of a conspiracy not to rebate while also consistently rebating.
Indeed, in the Consolidated Amended Complaint, you differentiated between bail agents who
“have opted to openly compete on price” (who are not part of the conspiracy you allege), and those
who “generally … refrain from offering competitive rebates” (who allegedly are). See CAC ¶¶
68, 104. While All-Pro is not aware of any conspiracy, it fits into the category of bail agents who
have consistently competed on price, and there is no factual basis on which to name All-Pro as a
participant in any alleged conspiracy.

We are also not sure why you refer to “All-Pro’s alleged rebating since 2017.” We did not
reference 2017 in our April 30, 2020 letter and, in fact, All-Pro consistently rebated prior to 2017.
As such, we provided you, merely as an example of All-Pro’s consistent rebating, with the average
annual effective rates from the past four years, meaning 2016 through 2019.

While you request that we provide you with numerous categories of documents in order to “further
evaluate [our] arguments,” we will not be providing you with the wide-ranging discovery you
request. Plaintiffs cannot file a groundless lawsuit and then demand, as a precondition to
considering withdrawing it, that All-Pro engage in burdensome discovery. Plaintiffs were required
to have facts supporting their claims before they filed the complaint, rather than filing a complaint
with no foundation and conducting an investigation later.

Nonetheless, we are willing to provide you with additional documentation confirming that All-Pro
has consistently rebated. Under applicable regulations, All-Pro is required to retain records for
only five years (10 Cal. Code of Regs. § 2104), and will therefore have complete records for all
bail transactions from 2014 onwards. Accordingly, if you provide us with five dates of your
choosing from January 29, 2014 (five years before the initial filing of the Crain complaint) to the
present, All-Pro will search its records and promptly provide you with the same information we
provided you for December 25, 2016, i.e., details of each transaction on that date, including the
number of commission rebates provided and the amount of those rebates.

Finally, we are aware that Plaintiffs’ deadline to file an amended complaint is approaching on May
13, 2020. If you need additional time to determine whether you have sufficient evidentiary support
to name All-Pro as a defendant, including to consider the supplemental information we are offering
to provide, All-Pro is willing to stipulate to a two-week extension of time to amend the complaint
as to All-Pro only. If, when that extended period expires, Plaintiffs decide, notwithstanding the
information we have provided, to amend the complaint further to add All-Pro as a defendant, All-
Pro will stipulate to the amendment, while reserving all rights in response, including the right to
file Rule 12(b)(6) and Rule 11 motions. Please let us know your response to our proposal.
Page | 3

If you wish to discuss further, please feel free to call me at (203) 951-1213.


Sincerely,




Shaun Paisley
EXHIBIT 4
                                                                            Lieff Cabraser Heimann & Bernstein, LLP
                                                                                        275 Battery Street, 29th Floor
                                                                                      San Francisco, CA 94111-3339
                                                                                                     t 415.956.1000
                                                                                                     f 415.956.1008




                                                                                                  Dean Harvey
                                            May 12, 2020                                               Partner
                                                                                             dharvey@lchb.com



VIA E-MAIL


Shaun Paisley
shaun@kzllp.com
KONING ZOLLAR,LLP
470 James Street, #007
New Haven, CT 06513
470 James Street, #007
New Haven, CT 06513

                RE:    In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-
                       00717-JST (N.D. Cal.): All-Pro Bail Bonds, Inc.

Dear Shaun:

                This responds to your letter of May 11, 2020.

               We disagree on whether evidence of some price competition is a complete
defense to conspiring to fix prices. You appear to believe that it is. But it is black letter antitrust
law that not only is evidence of price competition not a complete defense, evidence of price
competition is irrelevant for purposes of determining liability. See, e.g., United States v.
Socony-Vacuum Oil Co., 310 U.S. 150, 220-221 (1940) (“[T]he fact that sales on the spot
markets were still governed by some competition is of no consequence”). Accordingly, we
decline your proposal.

                                               Very truly yours,



                                               Dean Harvey

1991581.1




San Francisco           New York            Nashville           Munich              www.lieffcabraser.com
EXHIBIT 5
                                                                        Lieff Cabraser Heimann & Bernstein, LLP
                                                                                    275 Battery Street, 29th Floor
                                                                                  San Francisco, CA 94111-3339
                                                                                                 t 415.956.1000
                                                                                                 f 415.956.1008




                                                                                              Dean Harvey
                                          June 9, 2020                                             Partner
                                                                                         dharvey@lchb.com



VIA E-MAIL


Shaun Paisley
shaun@kzllp.com
KONING ZOLLAR,LLP
470 James Street, #007
New Haven, CT 06513
470 James Street, #007
New Haven, CT 06513

                RE:   In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-
                      00717-JST (N.D. Cal.)

Dear Shaun:

                Yesterday you served us with a draft Rule 11 motion. Rule 11 exists, in part, to
conserve the resources of the courts and the parties, not to needlessly expend additional
resources litigating meritless arguments. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,
393 (1990); CQ Intern. Co., Inc. v. Rochem Intern., Inc., USA, 659 F.3d 53, 62 (1st Cir. 2011).
Indeed, baseless Rule 11 motions can themselves be the subject of Rule 11 sanctions. See, e.g.,
Smith v. Psychiatric Solutions, Inc., 750 F.3d 1253, 1260 (11th Cir. 2014). For the reasons we
have previously explained, your draft motion is without merit. We ask that you reconsider this
course of action, before the parties and the Court waste additional time and resources.

                You continue your refusal to provide any of the evidence we requested, including:
(1) transaction data backup (despite the fact that it appears All-Pro’s transaction database may
easily generate reports, such as the one you provide for Christmas day, 2016); (2) marketing
materials showing that All-Pro advertised discounts; (3) internal documents regarding All-Pro’s
directions to its agents with respect to rebating; (4) internal documents regarding rebates
offered by rivals; and (5) communications with any rival, surety, or trade association regarding
premiums or rebates. Without this evidence, we cannot verify your assertion that All-Pro did
not join the alleged conspiracy. To the contrary, for the reasons alleged in the Second
Consolidated Amended Complaint, we believe that All-Pro joined the conspiracy and charged its
bail bond customers more because of it.




San Francisco         New York            Nashville         Munich              www.lieffcabraser.com
Shaun Paisley
June 9, 2020
Page 2


               We declined your offer to provide us with five days’ worth of transaction data,
because that tiny sample could not possibly shed additional light on whether All-Pro joined the
conspiracy.

               Further, to pass muster under Rule 11, any representation of fact in your draft
motion must have evidentiary support. In your draft, you make the following factual claims: All-
Pro “consistently provided rebates” (Mot. at 2); charging a customer the full amount of a CDI-
approved rate was “the exception, not the rule” (id.); All-Pro “regularly rebates” (id.); and All-
Pro “provided bail bond purchasers with significant rebates on a consistent basis” (id. at 5).

                The evidence you have provided does not support these assertions. First, you
provide a transaction report for 45 bail bonds All-Pro sold on Christmas Day, 2016. For 24 of
these transactions, All-Pro charged less than 10% of the bond amount. Of these, All-Pro charged
15 customers 8%, and charged less than 8% to the remaining 9. Thus, only 20% of the
transactions on Christmas Day, 2016, reflect discounts below the standard 8% rate for certain
categories of customers. This does not support a “rule” whereby All-Pro “provided bail bond
purchases with significant rebates on a consistent basis.” It supports the opposite.

                Second, you again assert (without evidence) that the average premiums All-Pro
charged over the prior four years ranged from 7.66% to 8.36%. Taking into account of the fact
that All-Pro could charge certain categories of customers 8% without running afoul of the
conspiracy, a range of 7.66% to 8.36% appears only to confirm that All-Pro consistently charged
its customers supracompetitive prices made possible by the conspiracy we challenge. Without
concerted action in violation of state and federal antitrust laws, All-Pro would not have been
able to charge prices close to those you say All-Pro charged. Moreover, it is impossible to use
these figures to evaluate your assertions regarding the frequency of rebates, without knowing
the proportion of transactions, per year, whereby All-Pro charged a premium below the collusive
8-10% “standard” rates. Given the aggregate range you assert, it appears to be mathematically
impossible that All-Pro “routinely” provided its customers with “significant” discounts below
conspiracy prices of 8-10%.

                                             Very truly yours,



                                             Dean Harvey
1998879.1
EXHIBIT 6
                                                                               Koning Zollar LLP
                                                                             470 James Street, #007
                                                                             New Haven, CT 06513
                                                                                   www.kzllp.com

                                                                                       Shaun Paisley
                                                                                     (203) 951-1213
                                                                                   shaun@kzllp.com

June 17, 2020

By Email

Dean Harvey
Lieff Cabraser Heimann & Bernstein, LLP
275 Battery Street, 29th Floor
San Francisco, CA 94111-3339
dharvey@lchb.com

       Re:      In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST (N.D.
                Cal.): All-Pro Bail Bonds, Inc.

Dear Dean:

In response to the request in your June 9, 2020 letter, All-Pro will not reconsider filing its Rule 11
motion. While you say that you “previously explained” why All-Pro’s Rule 11 arguments were
meritless, the prior explanation was that the fact and frequency of All-Pro’s rebating are
“irrelevant” to whether All-Pro is participating in an anti-rebating conspiracy. See May 12, 2020
Ltr. from D. Harvey to S. Paisley. But you appear to have abandoned that position. In the SCAC,
you repeatedly rely on the supposed infrequency of rebating as a basis to infer that All-Pro
participated in a conspiracy to suppress rebates. And in your latest letter, you suggest for the first
time that you refused to consider the random sample All-Pro offered—details of each bail
transaction, including the number of commission rebates provided and the amount of those rebates,
from any five days of your choosing from January 29, 2014 to the present—not because it was
“irrelevant,” but because the sample size was too small. 1


1
  You did not, however, ask for a larger sample size. Instead, when All-Pro refused your demand
for burdensome, wide-ranging discovery—which sought information well beyond what would be
required to verify that All-Pro has consistently provided rebates—you dismissed the rebating
information All-Pro offered you as somehow “irrelevant” and filed the SCAC without looking at
it. As we explain in the Rule 11 motion, that is the type of willful ignorance that Rule 11
forbids.
Page | 2

Indeed, far from providing a reason not to file the Rule 11 motion, your letter serves only to
confirm that you did not conduct a reasonable inquiry before making baseless allegations against
All-Pro in the SCAC. You suggest, for example, that the evidence All-Pro provided shows that
“only 20% of the transactions on Christmas Day, 2016, reflect discounts below the standard 8%
rate for certain categories of customers.” Putting aside that, in light of the allegations in the SCAC
about how “rare[]” and “unusual” rebating is (SCAC ¶¶ 4, 196), the Court might be surprised to
find out that 20% of customers paid premiums of less than 8% on the same day Plaintiff obtained
her bond, your assertion that any purchaser that day who paid an 8% premium was charged the
“standard” rate is wrong. The SCAC itself alleges that the “Conspiracy’s mandates” are that a
standard rate of 10% be charged, and that the “only … avenue” to charging less, without
“cheat[ing] on the terms of the Conspiracy,” is a discounted 8% rate available only to “discrete,
limited, actuarially arbitrary groups.” SCAC ¶ 324. But the evidence shows that the majority of
purchasers on December 25, 2016—including those who paid 8%—received rebates from All-
Pro, not the discounts available only to “limited … groups.” By charging an 8% premium to
customers who were not eligible for discounts, All-Pro was, under your own theory, defying the
“Conspiracy’s mandates.” And while you contend that an annual average premium of between
about 7.6% and 8.3% is somehow evidence of All-Pro’s participation in the conspiracy, this
contention also relies on conflating rebates and discounts. Basic math indicates that if the
“standard” rate is 10%, and if discounts to 8% can be provided only in “limited” circumstances,
then charging an average premium of approximately 8% evidences significant rebating.

All-Pro gave you the time and opportunity to make a reasonable inquiry into the facts about All-
Pro’s rebating without any prejudice to your clients, you refused to consider the information
offered, and the result is that you have filed a factually baseless complaint with the Court, which
is grounds for sanctions. See Burnette v. Godshall, 828 F. Supp. 1439, 1448 (N.D. Cal. 1993)
(noting that it is “unacceptable” for a plaintiff to “file first and investigate later” particularly where
the plaintiff has time to investigate prior to filing an amended complaint). If you choose not to
withdraw the allegations against All-Pro, we will file our Rule 11 motion following the expiration
of the 21-day safe harbor. In the meantime, my offer to discuss these issues (which you have so
far declined to take up) remains open.

Sincerely,




Shaun Paisley
EXHIBIT 7
Michael Paguyo

From:                              Shaun Paisley
Sent:                              Tuesday, June 30, 2020 9:12 AM
To:                                Harvey, Dean
Cc:                                Michael Paguyo; Benson, Katherine Lubin; Salahi, Yaman; Gitlin, Adam; Rivera, Omar;
                                   Dafa, Jallé; Blake Zollar
Subject:                           RE: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11
                                   Motion
Attachments:                       11.8.17 APBB (redacted).pdf; 1-16-20 APBB (redacted).pdf


Dean,

You have made clear that, regardless of the answers we provide in response to your questions, Plaintiffs will not
withdraw their allegations against All-Pro. That is because Plaintiffs continue to believe that the frequency and extent of
All-Pro’s historical rebating practices do not undermine Plaintiffs’ allegations that All-Pro participated in an anti-rebating
conspiracy. Instead, we understand that you are seeking this information solely for purposes of assessing “impact and
damages.”

Even so, I will provide answers to the questions you raised, with the hope that Plaintiffs will reconsider their position and
belatedly withdraw their baseless allegations as to All-Pro. As for the question of whether the December 25, 2016
spreadsheet reflects rebates, as I’ve explained before, discounts and rebates are different. A discount results in a
reduction of the rate itself, and it is available only for certain eligible customers. A rebate, by contrast, is taken from the
bail agent’s commission and could be provided to any customer. So when the spreadsheet contains a column entitled
“Rebate,” that reflects a rebate. If the person received a discount, that would be reflected in the “Premium Charged”
column. Thus, if the premium charged amount is 10% of the bond amount, the rate was 10%. If the premium charged
amount is 8% of the bond amount, the rate was 8%. While the December 25, 2016 spreadsheet does not reflect 8%
rates, I have attached, as an illustration, data from All-Pro’s CRM reflecting bonds issued on a randomly selected date
(November 8, 2017) that does include several 8% rates. I have also attached data from All-Pro’s CRM reflecting bonds
issued on another randomly selected date (January 16, 2020) that, like December 25, 2016, shows only 10% rates, to
illustrate that the absence of 8% discounted rates on a particular day is not unusual.

As for the annual average premium ranges we provided, those are calculated based upon company financials showing
the total bonds written by All-Pro, the total amount of premiums charged, the total amount of rebating, as well as the
amounts collected from customers. You have made clear that, in your view, the percentage ranges we have provided
somehow prove All-Pro’s participation in a conspiracy, so we are not sure why providing you with information
confirming the accuracy of those percentage ranges would make any difference to your determination about whether to
withdraw the allegations. In any event, we would not produce such information without entry of a protective order.

As for the CRM, it contains the data that is included in the spreadsheets we have provided you; we have not withheld
any fields in these reports. In addition, to produce a report like the one we provided you for December 25, 2016, but
covering years’ worth of data, would be very burdensome, because it is not possible to simply plug in a date range and
print out a spreadsheet. It requires some labor to extract and format the data for a single day, and doing so for several
years’ worth of data would therefore take thousands of hours.

Finally, making factually baseless allegations without first conducting a reasonable inquiry is indeed the “proper subject”
of a Rule 11 motion, and so we intend to file the motion absent withdrawal or correction of the allegations against All-
Pro. While the safe harbor period expires tomorrow, we will hold off on filing the motion until Monday, July 6 to allow
you to consider the additional information we have provided.


                                                               1
Shaun Paisley
Koning Zollar LLP
470 James Street, #007
New Haven, CT 06513
T: 203-951-1213 / F: 858-252-3238
www.kzllp.com




This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use, disclosure or
distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original message. If you are the
intended recipient, please be advised that the content of this message is subject to access, review and disclosure by the sender's Email System Administrator.


From: Harvey, Dean <dharvey@lchb.com>
Sent: Tuesday, June 23, 2020 1:55 PM
To: Shaun Paisley <shaun@kzllp.com>
Cc: Michael Paguyo <michael@kzllp.com>; Benson, Katherine Lubin <kbenson@lchb.com>; Salahi, Yaman
<ysalahi@lchb.com>; Gitlin, Adam <agitlin@lchb.com>; Rivera, Omar <orivera@lchb.com>; Dafa, Jallé
<jdafa@lchb.com>; Blake Zollar <blake@kzllp.com>
Subject: RE: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion

Hello Shaun,

I stand by my June 18 email. Our conversation was as I described it.

You have asked me to put the questions we discussed on our call in writing. I did that in my June 18 email. Please
provide answers to them. In addition, please provide a list of all available fields of data in the CRM database, and
provide us with the underlying data backup you used to calculate the ranges of prices paid you assert in your prior letter
and in your draft motion.

We stand by the allegations in the SCAC. You’ve asked the court to dismiss those allegations as implausible. We will
respond to those arguments in our opposition brief. Nothing you have raised is the proper subject of a Rule 11 motion
and I ask, again, that you reconsider this course of action before we waste more time on it.

Best,

Dean

Dean M. Harvey
Lieff, Cabraser, Heimann & Bernstein, LLP

From: Shaun Paisley [mailto:shaun@kzllp.com]
Sent: Thursday, June 18, 2020 3:41 PM
To: Harvey, Dean
Cc: Michael Paguyo; Benson, Katherine Lubin; Salahi, Yaman; Gitlin, Adam; Rivera, Omar; Dafa, Jallé; Blake Zollar
Subject: RE: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion

Dean,

This email misstates or distorts our conversation in a number of respects.
                                                                                    2
First, you did say that you were now happy to consider any evidence All-Pro provides. That comes, of course, only after
you refused All-Pro’s offer to provide you with additional evidence about rebating, and then filed the Second
Consolidated Amended Complaint (“SCAC”) containing false or misleading allegations, requiring All-Pro to serve a Rule
11 motion based on your refusal to look at the evidence. And while you seem to be shifting your position on why you
refused to look at the evidence previously, you could not have been more clear in your May 12, 2020 letter: you believe
the extent of All-Pro’s rebating is “irrelevant” to whether it participated in an anti-rebating conspiracy.

Second, what you asked me about the CRM was whether it could generate a report covering four years of data versus
just one day’s worth. It is true I said I did not know that, and I told you that if you had similar technical questions, you
should pose them in writing and we could determine whether to provide a response. But you also confirmed that even
if the CRM could generate a four-year report and it showed the same level of rebating as on December 25, 2016, it
would make no difference to whether you would withdraw your allegations that All-Pro is involved in an anti-rebating
conspiracy. Your claim that you asked the other questions (about average prices and burden) is untrue.

Third, you did ask questions purporting to better understand the evidence provided with my April 30, 2020 letter. But I
did not say I didn’t know the answer. I told you that, as asserted in our motion, and as reflected in the business records,
the majority of purchasers on December 25, 2016, received rebates. As I also noted, if you were actually interested in
the answers to these questions, you had ample opportunity to ask them over the last two months and did not do
so. And if you actually considered the information about the extent of rebating relevant to whether All-Pro participated
in an anti-rebating conspiracy, you would have taken us up on our offer of reviewing five additional days’ worth of data,
including the underlying receipts, and we could have worked through any questions you had before you filed the SCAC.

Fourth, All-Pro’s position is not, as I again explained on the call, that some price competition always defeats a claim of
joining a price-fixing conspiracy. All-Pro’s claim is that evidence that it rebated consistently is irreconcilable with
allegations that it is “unusual” or “rare[]” for All-Pro to rebate, and allegations that All-Pro is part of a cartel clamping
down on rebating wherever it occurs. With respect to advertising, what I said is that advertising is a means to an end—
which, here, is the goal to suppress rebating. I did not dispute that an agreement not to advertise rebates (you say
discounts, but you continue to confuse the terminology) might violate antitrust laws. My point was that you have no
facts supporting your false assertion that All-Pro conspired not to advertise, and given that there are facts showing that
All-Pro regularly rebated in defiance of the ends of your alleged conspiracy, your conspiracy allegations are implausible.

Fifth, I did not in fact decline your offer to walk through the allegations of the SCAC (although we have made clear which
allegations are improper and why in the Rule 11 motion we served). And I made clear what we believe your obligations
are: to either withdraw the allegations against All-Pro, or to correct them and be candid with the Court about the
facts. As All-Pro notes in its motion, Rule 11 prohibits omitting material facts when doing so renders a complaint
misleading.

Finally, what is true is that All-Pro will not be providing you with discovery. All-Pro has been named as a defendant in
the SCAC based on allegations with no factual support, and it should not be burdened with discovery in an effort to
disprove them. That is particularly true when you appear to have made up your mind that, regardless of the extent of
All-Pro’s rebating, All-Pro engaged in a conspiracy to suppress rebates. But if you are now open to the possibility that
the frequency of All-Pro’s rebating is relevant to whether it participated in an anti-rebating conspiracy, and that your
allegations in the SCAC against All-Pro may be incorrect, our offer to provide you with the same random sample we
offered before remains open. Accordingly, if you provide us with five dates of your choosing from January 29, 2014 to
the present, All-Pro will search its records and promptly provide you with details of each bail transaction on that date,
including the number of commission rebates provided and the amount of those rebates. And, as I offered on our call, if
you have questions about the CRM system or about the distinction between discounts and rebates after receiving that
information, you can pose them in writing and we will work with our client to provide responses if appropriate.

Let me know your response.


                                                              3
Shaun Paisley
Koning Zollar LLP
470 James Street, #007
New Haven, CT 06513
T: 203-951-1213 / F: 858-252-3238
www.kzllp.com




This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use, disclosure or
distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original message. If you are the
intended recipient, please be advised that the content of this message is subject to access, review and disclosure by the sender's Email System Administrator.


From: Harvey, Dean <dharvey@lchb.com>
Sent: Thursday, June 18, 2020 1:32 PM
To: Shaun Paisley <shaun@kzllp.com>
Cc: Michael Paguyo <michael@kzllp.com>; Benson, Katherine Lubin <kbenson@lchb.com>; Salahi, Yaman
<ysalahi@lchb.com>; Gitlin, Adam <agitlin@lchb.com>; Rivera, Omar <orivera@lchb.com>; Dafa, Jallé
<jdafa@lchb.com>; Blake Zollar <blake@kzllp.com>
Subject: RE: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion

Shaun,

Thank you for calling me. I write to memorialize our conversation.

First, I said we are happy to consider any evidence you would like us to review. I explained that we declined your earlier
offer to give us five days’ worth of data because we rejected the premise of your offer that, if it showed any rebating,
the result should be to dismiss your client. As I’ve explained before, evidence of price competition is not a defense to
joining an antitrust conspiracy. Nonetheless, I said we would consider any additional information or data you would like
to give us. The data is certainly relevant to impact and damages.

To that end, I asked you to explain the time period covered by All-Pro’s Customer Relationship (“CRM”) database,
described in the declaration of Steffan Gibbs. You did not know. I asked you if it could create a report for the data over
which you assert average prices All-Pro Charged (beyond Christmas Day, 2016). You did not know. I asked you if there
would be any burden involved in generating a report that covered the class period. You did not know.

I also asked questions to better understand the report you attached to your April 30, 2020 letter. I said that it was not
clear to us if the transactions that appear to have a rebate percentage were actually instead merely transactions that
qualified for a discounted rate. For instance, most of the transactions that purport to include a rebate show 20%, which
could mean that the person simply qualified for a lower 8% rate, rather than benefiting from a negotiated rebate. You
said that we could not answer this question based on what you have provided us. Instead, we would need to review the
individual contracts.

Second, I did my best to explain that evidence of price competition is not a complete defense to joining a price-fixing
conspiracy. You appear to continue to believe that it does. You also said that there would be no point in joining a
conspiracy not to advertise rebates if any rebates occurred. I informed you that agreeing not to advertise discounts is
itself a violation of the antitrust laws, regardless of whether there is an explicit agreement on price. Certainly, it is no
defense to either form of price-fixing to say that some price competition occurred. The question in this case is what


                                                                                    4
would the prices have been in the absence of the misconduct we allege. We believe for all the reasons in the SCAC that
All-Pro’s prices would have been lower.

Third, I offered to walk through any allegation in the SCAC that you believe violated our Rule 11 obligations, and discuss
them. You declined. Instead, you said we had an obligation to allege that All-Pro offered significant rebates on a
consistent basis. I told you that we do not know that to be the case, as I’ve previously explained to you. And that,
nonetheless, we find the complete absence of advertised rebates to be an important fact that led to us to name your
client as a defendant. I again asked you to give me a single example of an advertised rebate. You refused and changed
the subject.

Fourth, I repeated my request for the information I’ve asked for to be able to evaluate your assertion that All-Pro could
not possibly have joined the alleged conspiracy. I said we would take any portion of what we are requesting and would
consider it. I also said we would be happy to meet and confer about these requests to discuss any burden or other
objections you have. You did not take me up on the offer.

Best,

Dean

Dean M. Harvey
Lieff, Cabraser, Heimann & Bernstein, LLP

From: Shaun Paisley [mailto:shaun@kzllp.com]
Sent: Wednesday, June 17, 2020 5:05 PM
To: Harvey, Dean
Cc: Michael Paguyo; Benson, Katherine Lubin; Salahi, Yaman; Gitlin, Adam; Rivera, Omar; Dafa, Jallé; Blake Zollar
Subject: Re: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion

That works; I’ll call you then.

Shaun Paisley
Koning Zollar LLP
470 James Street, #007
New Haven, CT 06513
T: 203-951-1213 / F: 858-252-3238
www.kzllp.com



This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use, disclosure
or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original message. If you are
the intended recipient, please be advised that the content of this message is subject to access, review and disclosure by the sender's Email System Administrator.




From: Harvey, Dean <dharvey@lchb.com>
Sent: Wednesday, June 17, 2020 7:38 PM
To: Shaun Paisley <shaun@kzllp.com>
Cc: Michael Paguyo <michael@kzllp.com>; Benson, Katherine Lubin <kbenson@lchb.com>; Salahi, Yaman
<ysalahi@lchb.com>; Gitlin, Adam <agitlin@lchb.com>; Rivera, Omar <orivera@lchb.com>; Dafa, Jallé
<jdafa@lchb.com>; Blake Zollar <blake@kzllp.com>
Subject: Re: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion


                                                                                    5
I can talk at 12:30 tomorrow if that works.

Sent from my iPhone

On Jun 17, 2020, at 1:25 PM, Shaun Paisley <shaun@kzllp.com> wrote:


Dean,

I’ll be available tomorrow before 10.30 PT or between Noon and 3 PT. If there’s a time in there that works, let me know.

Thanks,
Shaun

Shaun Paisley
Koning Zollar
LLP<https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01
%7Cshaun%40kzllp.com%7Cb1fc20befbba49aabc3608d81317881a%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C
0%7C637280339083005059&amp;sdata=8i3jiKzg8JedYZzIcQ%2BEge3eIGmSA%2FnaoWM5TUip7z4%3D&amp;rese
rved=0>
470 James Street, #007
New Haven, CT 06513
T: 203-951-1213 / F: 858-252-3238
https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Csh
aun%40kzllp.com%7Cb1fc20befbba49aabc3608d81317881a%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C6
37280339083005059&amp;sdata=8i3jiKzg8JedYZzIcQ%2BEge3eIGmSA%2FnaoWM5TUip7z4%3D&amp;reserved=0
<https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cs
haun%40kzllp.com%7Cb1fc20befbba49aabc3608d81317881a%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C
637280339083005059&amp;sdata=8i3jiKzg8JedYZzIcQ%2BEge3eIGmSA%2FnaoWM5TUip7z4%3D&amp;reserved=
0>
<image001.png>


________________________________

This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient,
please contact the sender by reply email and destroy all copies of the original message. If you are the intended recipient,
please be advised that the content of this message is subject to access, review and disclosure by the sender's Email System
Administrator.

From: Harvey, Dean <dharvey@lchb.com>
Sent: Wednesday, June 17, 2020 1:19 PM
To: Shaun Paisley <shaun@kzllp.com>; Michael Paguyo <michael@kzllp.com>
Cc: Benson, Katherine Lubin <kbenson@lchb.com>; Salahi, Yaman <ysalahi@lchb.com>; Gitlin, Adam
<agitlin@lchb.com>; Rivera, Omar <orivera@lchb.com>; Dafa, Jallé <jdafa@lchb.com>; Blake Zollar
<blake@kzllp.com>
Subject: RE: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion

Hi Shaun,

If you have additional information you are willing to provide us, please do so. Happy to discuss, as always. When are
you available?

Best,

                                                             6
Dean

Dean M. Harvey
Lieff, Cabraser, Heimann & Bernstein, LLP

From: Shaun Paisley [mailto:shaun@kzllp.com]
Sent: Wednesday, June 17, 2020 1:14 PM
To: Harvey, Dean; Michael Paguyo
Cc: Benson, Katherine Lubin; Salahi, Yaman; Gitlin, Adam; Rivera, Omar; Dafa, Jallé; Blake Zollar
Subject: RE: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion

Please see the attached letter.

Shaun Paisley
Koning Zollar
LLP<https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01
%7Cshaun%40kzllp.com%7Cb1fc20befbba49aabc3608d81317881a%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C
0%7C637280339083005059&amp;sdata=8i3jiKzg8JedYZzIcQ%2BEge3eIGmSA%2FnaoWM5TUip7z4%3D&amp;rese
rved=0>
470 James Street, #007
New Haven, CT 06513
T: 203-951-1213 / F: 858-252-3238
https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Csh
aun%40kzllp.com%7Cb1fc20befbba49aabc3608d81317881a%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C6
37280339083015054&amp;sdata=pZhKYU8NLBg7jTMjhZCXT41BZV7TaNYp3BtaIn2WMaw%3D&amp;reserved=0<
https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Csh
aun%40kzllp.com%7Cb1fc20befbba49aabc3608d81317881a%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C6
37280339083015054&amp;sdata=pZhKYU8NLBg7jTMjhZCXT41BZV7TaNYp3BtaIn2WMaw%3D&amp;reserved=0>
<image001.png>


________________________________

This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient,
please contact the sender by reply email and destroy all copies of the original message. If you are the intended recipient,
please be advised that the content of this message is subject to access, review and disclosure by the sender's Email System
Administrator.

From: Harvey, Dean <dharvey@lchb.com<mailto:dharvey@lchb.com>>
Sent: Tuesday, June 9, 2020 1:51 PM
To: Michael Paguyo <michael@kzllp.com<mailto:michael@kzllp.com>>
Cc: Benson, Katherine Lubin <kbenson@lchb.com<mailto:kbenson@lchb.com>>; Salahi, Yaman
<ysalahi@lchb.com<mailto:ysalahi@lchb.com>>; Gitlin, Adam <agitlin@lchb.com<mailto:agitlin@lchb.com>>; Rivera,
Omar <orivera@lchb.com<mailto:orivera@lchb.com>>; Dafa, Jallé <jdafa@lchb.com<mailto:jdafa@lchb.com>>; Shaun
Paisley <shaun@kzllp.com<mailto:shaun@kzllp.com>>; Blake Zollar <blake@kzllp.com<mailto:blake@kzllp.com>>
Subject: RE: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion

Counsel,

Please see attached.

Best,

Dean

                                                             7
Dean M. Harvey
Lieff, Cabraser, Heimann & Bernstein, LLP

From: Michael Paguyo [mailto:michael@kzllp.com]
Sent: Monday, June 08, 2020 3:37 PM
To: Harvey, Dean
Cc: Benson, Katherine Lubin; Salahi, Yaman; Gitlin, Adam; Rivera, Omar; Dafa, Jallé; Shaun Paisley; Blake Zollar
Subject: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion

Hello Mr. Harvey,

Please see attached.

Let us know if you have any questions.

Thank you,

Michael


Michael Paguyo
Sr. Paralegal
Koning Zollar
LLP<https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01
%7Cshaun%40kzllp.com%7Cb1fc20befbba49aabc3608d81317881a%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C
0%7C637280339083015054&amp;sdata=pZhKYU8NLBg7jTMjhZCXT41BZV7TaNYp3BtaIn2WMaw%3D&amp;reser
ved=0>
169 Saxony Road, Suite 115
Encinitas, CA 92024-6780
T: 858-252-3209 | F: 858-252-3238
https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Csh
aun%40kzllp.com%7Cb1fc20befbba49aabc3608d81317881a%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C6
37280339083015054&amp;sdata=pZhKYU8NLBg7jTMjhZCXT41BZV7TaNYp3BtaIn2WMaw%3D&amp;reserved=0<
https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Csh
aun%40kzllp.com%7Cb1fc20befbba49aabc3608d81317881a%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C6
37280339083015054&amp;sdata=pZhKYU8NLBg7jTMjhZCXT41BZV7TaNYp3BtaIn2WMaw%3D&amp;reserved=0>
<image001.png>


________________________________

This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient,
please contact the sender by reply email and destroy all copies of the original message. If you are the intended recipient,
please be advised that the content of this message is subject to access, review and disclosure by the sender's Email System
Administrator.



This message is intended for the named recipients only. It may contain information protected by the attorney-client or
work-product privilege. If you have received this email in error, please notify the sender immediately by replying to this
email. Please do not disclose this message to anyone and delete the message and any attachments. Thank you.


This message is intended for the named recipients only. It may contain information protected by the attorney-client or
work-product privilege. If you have received this email in error, please notify the sender immediately by replying to this
                                                             8
email. Please do not disclose this message to anyone and delete the message and any attachments. Thank you.


This message is intended for the named recipients only. It may contain information protected by the attorney-client or
work-product privilege. If you have received this email in error, please notify the sender immediately by replying to this
email. Please do not disclose this message to anyone and delete the message and any attachments. Thank you.


This message is intended for the named recipients only. It may contain information protected by the attorney-client or
work-product privilege. If you have received this email in error, please notify the sender immediately by replying to this
email. Please do not disclose this message to anyone and delete the message and any attachments. Thank you.


This message is intended for the named recipients only. It may contain information protected by the attorney-client or
work-product privilege. If you have received this email in error, please notify the sender immediately by replying to this
email. Please do not disclose this message to anyone and delete the message and any attachments. Thank you.




                                                             9
1/16/2020 555-555231266 R $50,000.00            $5,000.00   $5,000.00   $0.00     100%   Torres, Francisco   North County Superior
1/16/2020 527-527364521 R $25,000.00            $2,500.00   $2,500.00   $0.00     100%   Garcia, Maria       SSF
1/16/2020 511-511436161 $7,500.00               $750.00     $600.00     $150.00   80%    Mejia, Anthony      Fresno
                          $82,500.00            $8,250.00   $8,100.00   $150.00
                                                            98%

3 rewrite bonds issued w rebates of 80%, or higher
EXHIBIT 8
Michael Paguyo

From:                              Harvey, Dean <dharvey@lchb.com>
Sent:                              Monday, July 6, 2020 1:00 PM
To:                                Shaun Paisley; Benson, Katherine Lubin
Cc:                                Michael Paguyo; Salahi, Yaman; Gitlin, Adam; Rivera, Omar; Dafa, Jallé; Blake Zollar
Subject:                           RE: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11
                                   Motion


Shaun,

We are clearly at an impasse regarding whether evidence of some price competition "fatally undercuts" allegations of
conspiracy. We have tried to explain, many times, that you are mistaken as a matter of black letter antitrust law. You
appear determined to file a motion devoid of merit. If you do so, we reserve our right to seek our attorney fees in
responding to it. Enough.

Best,

Dean

Dean M. Harvey
Lieff, Cabraser, Heimann & Bernstein, LLP


-----Original Message-----
From: Shaun Paisley [mailto:shaun@kzllp.com]
Sent: Monday, July 06, 2020 12:38 PM
To: Benson, Katherine Lubin
Cc: Harvey, Dean; Michael Paguyo; Salahi, Yaman; Gitlin, Adam; Rivera, Omar; Dafa, Jallé; Blake Zollar
Subject: RE: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion

Katie,

Because we are confident that All-Pro has consistently provided rebates, which fatally undercuts the allegations in the
SCAC, we have repeatedly offered to provide rebating data for five random dates of Plaintiffs’ choosing. Plaintiffs have
repeatedly stated that they believe such information is irrelevant to liability and thus declined that offer. If they have
reconsidered that position, please immediately let us know. If not, we intend to file our Rule 11 motion tomorrow.

Shaun Paisley
Koning Zollar LLP
470 James Street, #007
New Haven, CT 06513
T: 203-951-1213 / F: 858-252-3238
https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmic
hael%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C637
296623874655925&amp;sdata=ezfIAR%2BcyDdu7LwPOL29wRWw%2BBH3M4CEyfN0yU%2BlNoM%3D&amp;reserved=0

________________________________________



                                                             1
This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient,
please contact the sender by reply email and destroy all copies of the original message. If you are the intended recipient,
please be advised that the content of this message is subject to access, review and disclosure by the sender's Email
System Administrator.


-----Original Message-----
From: Benson, Katherine Lubin <kbenson@lchb.com>
Sent: Friday, July 3, 2020 9:45 AM
To: Shaun Paisley <shaun@kzllp.com>
Cc: Harvey, Dean <dharvey@lchb.com>; Michael Paguyo <michael@kzllp.com>; Salahi, Yaman <ysalahi@lchb.com>;
Gitlin, Adam <agitlin@lchb.com>; Rivera, Omar <orivera@lchb.com>; Dafa, Jallé <jdafa@lchb.com>; Blake Zollar
<blake@kzllp.com>
Subject: Re: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion

Shaun,

We have indicated several times, including again in Mr. Harvey’s email from yesterday, that we will consider information
you provide. You’ve told us that you will not provide information from CRM for several years because it would be “very
burdensome.” We’ve therefore asked you to provide further information describing that burden. Please do so.

Best,
Katie

On Jul 2, 2020, at 12:14 PM, Shaun Paisley <shaun@kzllp.com> wrote:


Katie,

I don’t understand the purpose of these questions. It seems like you are trying to probe whether All-Pro can, without
significant burden, provide you with more of the same rebating information it has already provided you, but covering
years, rather than a random sampling of your own choosing. But you have made clear that you view the frequency and
amount of All-Pro’s rebating to be “irrelevant” to whether it participated in the alleged conspiracy. Have you changed
your position on that? If not, and it is still your position that Plaintiffs have a plausible claim that All-Pro participated in
an anti-rebating conspiracy no matter how often it rebated, what difference would it make if we provided you with
more of the same rebating data?

Shaun Paisley
Koning Zollar
LLP<https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7
Cmichael%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7
C637296623874655925&amp;sdata=ezfIAR%2BcyDdu7LwPOL29wRWw%2BBH3M4CEyfN0yU%2BlNoM%3D&amp;reserv
ed=0>
470 James Street, #007
New Haven, CT 06513
T: 203-951-1213 / F: 858-252-3238
https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmic
hael%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C637
296623874655925&amp;sdata=ezfIAR%2BcyDdu7LwPOL29wRWw%2BBH3M4CEyfN0yU%2BlNoM%3D&amp;reserved=0
<https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmi
chael%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C63

                                                                2
7296623874655925&amp;sdata=ezfIAR%2BcyDdu7LwPOL29wRWw%2BBH3M4CEyfN0yU%2BlNoM%3D&amp;reserved=
0>
<image001.png>


________________________________

This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient,
please contact the sender by reply email and destroy all copies of the original message. If you are the intended recipient,
please be advised that the content of this message is subject to access, review and disclosure by the sender's Email
System Administrator.

From: Benson, Katherine Lubin <kbenson@lchb.com>
Sent: Wednesday, July 1, 2020 9:09 AM
To: Shaun Paisley <shaun@kzllp.com>; Harvey, Dean <dharvey@lchb.com>
Cc: Michael Paguyo <michael@kzllp.com>; Salahi, Yaman <ysalahi@lchb.com>; Gitlin, Adam <agitlin@lchb.com>; Rivera,
Omar <orivera@lchb.com>; Dafa, Jallé <jdafa@lchb.com>; Blake Zollar <blake@kzllp.com>
Subject: RE: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion

Dear Shaun,

I write regarding All-Pro’s Customer Relationship (“CRM”) database, as described in the declaration of Steffan Gibbs. In
your June 18 telephone conversation and in correspondence following that conversation, we requested that you provide
information about the CRM database.

Your email from yesterday states that “to produce a report like the one we provided you for December 25, 2016, but
covering years’ worth of data, would be very burdensome, because it is not possible to simply plug in a date range and
print out a spreadsheet. It requires some labor to extract and format the data for a single day, and doing so for several
years’ worth of data would therefore take thousands of hours.”

Please provide the following information so that we can assess your claim of burden and your representation that
generating a report for years of data would take “thousands of hours”:


1.           Describe the data management system(s) (including but not limited to CRM) storing the bail transactions
and rebating information (i.e., the database(s) containing the information that would be used to identify each bail
transaction, the amount of bail, the amount of the premium charged, the rate category utilized, and any rebates that
were offered)?

a.            What database management software is used (i.e., Oracle, Teradata, SQL Server, IBM AS400, etc.)?

b.            What hardware is the database running on?

c.            Are there copies of the database(s) that are accessible (i.e., for reporting, disaster recovery, high availability,
etc.)?

d.          What tools are available to access the data? (i.e., custom All-Pro tools as well as industry standard tools that
can be run at the command line or otherwise)

e.            What tools are available for developing, running, or testing customized database queries?


                                                                3
2.         Please describe the structure of the actual data in the database(s) mentioned above. For example, how
many tables need to be queried to determine whether responsive data is maintained, and if there are multiple tables,
how do they relate to each other?

Please provide your responses by Monday July 6.

Best,
Katie

<image002.gif>

Katherine Lubin Benson
kbenson@lchb.com<mailto:kbenson@lchb.com>
t 415.956.1000
f 415.956.1008
Lieff Cabraser Heimann & Bernstein, LLP
275 Battery Street, 29th Floor
San Francisco, CA 94111-3339
https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.lieffcabraser.com%2F&amp;data=02%7C01
%7Cmichael%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0
%7C637296623874655925&amp;sdata=GZdc5KwI19A7DXrVo8QXtVt7WD%2BQ6cYUXT4aMm%2BVlZs%3D&amp;reserv
ed=0<https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.lieffcabraser.com%2F&amp;data=02
%7C01%7Cmichael%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C
0%7C0%7C637296623874655925&amp;sdata=GZdc5KwI19A7DXrVo8QXtVt7WD%2BQ6cYUXT4aMm%2BVlZs%3D&amp;
reserved=0>




From: Shaun Paisley [mailto:shaun@kzllp.com]
Sent: Tuesday, June 30, 2020 9:12 AM
To: Harvey, Dean
Cc: Michael Paguyo; Benson, Katherine Lubin; Salahi, Yaman; Gitlin, Adam; Rivera, Omar; Dafa, Jallé; Blake Zollar
Subject: RE: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion

Dean,

You have made clear that, regardless of the answers we provide in response to your questions, Plaintiffs will not
withdraw their allegations against All-Pro. That is because Plaintiffs continue to believe that the frequency and extent of
All-Pro’s historical rebating practices do not undermine Plaintiffs’ allegations that All-Pro participated in an anti-rebating
conspiracy. Instead, we understand that you are seeking this information solely for purposes of assessing “impact and
damages.”

Even so, I will provide answers to the questions you raised, with the hope that Plaintiffs will reconsider their position and
belatedly withdraw their baseless allegations as to All-Pro. As for the question of whether the December 25, 2016
spreadsheet reflects rebates, as I’ve explained before, discounts and rebates are different. A discount results in a
reduction of the rate itself, and it is available only for certain eligible customers. A rebate, by contrast, is taken from the
bail agent’s commission and could be provided to any customer. So when the spreadsheet contains a column entitled
“Rebate,” that reflects a rebate. If the person received a discount, that would be reflected in the “Premium Charged”
column. Thus, if the premium charged amount is 10% of the bond amount, the rate was 10%. If the premium charged
amount is 8% of the bond amount, the rate was 8%. While the December 25, 2016 spreadsheet does not reflect 8%
rates, I have attached, as an illustration, data from All-Pro’s CRM reflecting bonds issued on a randomly selected date

                                                               4
(November 8, 2017) that does include several 8% rates. I have also attached data from All-Pro’s CRM reflecting bonds
issued on another randomly selected date (January 16, 2020) that, like December 25, 2016, shows only 10% rates, to
illustrate that the absence of 8% discounted rates on a particular day is not unusual.

As for the annual average premium ranges we provided, those are calculated based upon company financials showing
the total bonds written by All-Pro, the total amount of premiums charged, the total amount of rebating, as well as the
amounts collected from customers. You have made clear that, in your view, the percentage ranges we have provided
somehow prove All-Pro’s participation in a conspiracy, so we are not sure why providing you with information
confirming the accuracy of those percentage ranges would make any difference to your determination about whether to
withdraw the allegations. In any event, we would not produce such information without entry of a protective order.

As for the CRM, it contains the data that is included in the spreadsheets we have provided you; we have not withheld
any fields in these reports. In addition, to produce a report like the one we provided you for December 25, 2016, but
covering years’ worth of data, would be very burdensome, because it is not possible to simply plug in a date range and
print out a spreadsheet. It requires some labor to extract and format the data for a single day, and doing so for several
years’ worth of data would therefore take thousands of hours.

Finally, making factually baseless allegations without first conducting a reasonable inquiry is indeed the “proper subject”
of a Rule 11 motion, and so we intend to file the motion absent withdrawal or correction of the allegations against All-
Pro. While the safe harbor period expires tomorrow, we will hold off on filing the motion until Monday, July 6 to allow
you to consider the additional information we have provided.

Shaun Paisley
Koning Zollar
LLP<https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7
Cmichael%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7
C637296623874655925&amp;sdata=ezfIAR%2BcyDdu7LwPOL29wRWw%2BBH3M4CEyfN0yU%2BlNoM%3D&amp;reserv
ed=0>
470 James Street, #007
New Haven, CT 06513
T: 203-951-1213 / F: 858-252-3238
https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmic
hael%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C637
296623874655925&amp;sdata=ezfIAR%2BcyDdu7LwPOL29wRWw%2BBH3M4CEyfN0yU%2BlNoM%3D&amp;reserved=0
<https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmi
chael%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C63
7296623874655925&amp;sdata=ezfIAR%2BcyDdu7LwPOL29wRWw%2BBH3M4CEyfN0yU%2BlNoM%3D&amp;reserved=
0>
<image001.png>


________________________________

This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient,
please contact the sender by reply email and destroy all copies of the original message. If you are the intended recipient,
please be advised that the content of this message is subject to access, review and disclosure by the sender's Email
System Administrator.

From: Harvey, Dean <dharvey@lchb.com<mailto:dharvey@lchb.com>>
Sent: Tuesday, June 23, 2020 1:55 PM
To: Shaun Paisley <shaun@kzllp.com<mailto:shaun@kzllp.com>>

                                                             5
Cc: Michael Paguyo <michael@kzllp.com<mailto:michael@kzllp.com>>; Benson, Katherine Lubin
<kbenson@lchb.com<mailto:kbenson@lchb.com>>; Salahi, Yaman <ysalahi@lchb.com<mailto:ysalahi@lchb.com>>;
Gitlin, Adam <agitlin@lchb.com<mailto:agitlin@lchb.com>>; Rivera, Omar
<orivera@lchb.com<mailto:orivera@lchb.com>>; Dafa, Jallé <jdafa@lchb.com<mailto:jdafa@lchb.com>>; Blake Zollar
<blake@kzllp.com<mailto:blake@kzllp.com>>
Subject: RE: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion

Hello Shaun,

I stand by my June 18 email. Our conversation was as I described it.

You have asked me to put the questions we discussed on our call in writing. I did that in my June 18 email. Please
provide answers to them. In addition, please provide a list of all available fields of data in the CRM database, and
provide us with the underlying data backup you used to calculate the ranges of prices paid you assert in your prior letter
and in your draft motion.

We stand by the allegations in the SCAC. You’ve asked the court to dismiss those allegations as implausible. We will
respond to those arguments in our opposition brief. Nothing you have raised is the proper subject of a Rule 11 motion
and I ask, again, that you reconsider this course of action before we waste more time on it.

Best,

Dean

Dean M. Harvey
Lieff, Cabraser, Heimann & Bernstein, LLP

From: Shaun Paisley [mailto:shaun@kzllp.com]
Sent: Thursday, June 18, 2020 3:41 PM
To: Harvey, Dean
Cc: Michael Paguyo; Benson, Katherine Lubin; Salahi, Yaman; Gitlin, Adam; Rivera, Omar; Dafa, Jallé; Blake Zollar
Subject: RE: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion

Dean,

This email misstates or distorts our conversation in a number of respects.

First, you did say that you were now happy to consider any evidence All-Pro provides. That comes, of course, only after
you refused All-Pro’s offer to provide you with additional evidence about rebating, and then filed the Second
Consolidated Amended Complaint (“SCAC”) containing false or misleading allegations, requiring All-Pro to serve a Rule
11 motion based on your refusal to look at the evidence. And while you seem to be shifting your position on why you
refused to look at the evidence previously, you could not have been more clear in your May 12, 2020 letter: you believe
the extent of All-Pro’s rebating is “irrelevant” to whether it participated in an anti-rebating conspiracy.

Second, what you asked me about the CRM was whether it could generate a report covering four years of data versus
just one day’s worth. It is true I said I did not know that, and I told you that if you had similar technical questions, you
should pose them in writing and we could determine whether to provide a response. But you also confirmed that even
if the CRM could generate a four-year report and it showed the same level of rebating as on December 25, 2016, it
would make no difference to whether you would withdraw your allegations that All-Pro is involved in an anti-rebating
conspiracy. Your claim that you asked the other questions (about average prices and burden) is untrue.



                                                              6
Third, you did ask questions purporting to better understand the evidence provided with my April 30, 2020 letter. But I
did not say I didn’t know the answer. I told you that, as asserted in our motion, and as reflected in the business records,
the majority of purchasers on December 25, 2016, received rebates. As I also noted, if you were actually interested in
the answers to these questions, you had ample opportunity to ask them over the last two months and did not do so.
And if you actually considered the information about the extent of rebating relevant to whether All-Pro participated in
an anti-rebating conspiracy, you would have taken us up on our offer of reviewing five additional days’ worth of data,
including the underlying receipts, and we could have worked through any questions you had before you filed the SCAC.

Fourth, All-Pro’s position is not, as I again explained on the call, that some price competition always defeats a claim of
joining a price-fixing conspiracy. All-Pro’s claim is that evidence that it rebated consistently is irreconcilable with
allegations that it is “unusual” or “rare[]” for All-Pro to rebate, and allegations that All-Pro is part of a cartel clamping
down on rebating wherever it occurs. With respect to advertising, what I said is that advertising is a means to an end—
which, here, is the goal to suppress rebating. I did not dispute that an agreement not to advertise rebates (you say
discounts, but you continue to confuse the terminology) might violate antitrust laws. My point was that you have no
facts supporting your false assertion that All-Pro conspired not to advertise, and given that there are facts showing that
All-Pro regularly rebated in defiance of the ends of your alleged conspiracy, your conspiracy allegations are implausible.

Fifth, I did not in fact decline your offer to walk through the allegations of the SCAC (although we have made clear which
allegations are improper and why in the Rule 11 motion we served). And I made clear what we believe your obligations
are: to either withdraw the allegations against All-Pro, or to correct them and be candid with the Court about the facts.
As All-Pro notes in its motion, Rule 11 prohibits omitting material facts when doing so renders a complaint misleading.

Finally, what is true is that All-Pro will not be providing you with discovery. All-Pro has been named as a defendant in
the SCAC based on allegations with no factual support, and it should not be burdened with discovery in an effort to
disprove them. That is particularly true when you appear to have made up your mind that, regardless of the extent of
All-Pro’s rebating, All-Pro engaged in a conspiracy to suppress rebates. But if you are now open to the possibility that
the frequency of All-Pro’s rebating is relevant to whether it participated in an anti-rebating conspiracy, and that your
allegations in the SCAC against All-Pro may be incorrect, our offer to provide you with the same random sample we
offered before remains open. Accordingly, if you provide us with five dates of your choosing from January 29, 2014 to
the present, All-Pro will search its records and promptly provide you with details of each bail transaction on that date,
including the number of commission rebates provided and the amount of those rebates. And, as I offered on our call, if
you have questions about the CRM system or about the distinction between discounts and rebates after receiving that
information, you can pose them in writing and we will work with our client to provide responses if appropriate.

Let me know your response.

Shaun Paisley
Koning Zollar
LLP<https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7
Cmichael%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7
C637296623874655925&amp;sdata=ezfIAR%2BcyDdu7LwPOL29wRWw%2BBH3M4CEyfN0yU%2BlNoM%3D&amp;reserv
ed=0>
470 James Street, #007
New Haven, CT 06513
T: 203-951-1213 / F: 858-252-3238
https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmic
hael%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C637
296623874665883&amp;sdata=A3k4AqyCxVOgogt5yWJysKeblzT53zmh7t5Rw5cS%2BkM%3D&amp;reserved=0<https://
nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmichael%4
0kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C637296623
874665883&amp;sdata=A3k4AqyCxVOgogt5yWJysKeblzT53zmh7t5Rw5cS%2BkM%3D&amp;reserved=0>
<image001.png>

                                                              7
________________________________

This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient,
please contact the sender by reply email and destroy all copies of the original message. If you are the intended recipient,
please be advised that the content of this message is subject to access, review and disclosure by the sender's Email
System Administrator.

From: Harvey, Dean <dharvey@lchb.com<mailto:dharvey@lchb.com>>
Sent: Thursday, June 18, 2020 1:32 PM
To: Shaun Paisley <shaun@kzllp.com<mailto:shaun@kzllp.com>>
Cc: Michael Paguyo <michael@kzllp.com<mailto:michael@kzllp.com>>; Benson, Katherine Lubin
<kbenson@lchb.com<mailto:kbenson@lchb.com>>; Salahi, Yaman <ysalahi@lchb.com<mailto:ysalahi@lchb.com>>;
Gitlin, Adam <agitlin@lchb.com<mailto:agitlin@lchb.com>>; Rivera, Omar
<orivera@lchb.com<mailto:orivera@lchb.com>>; Dafa, Jallé <jdafa@lchb.com<mailto:jdafa@lchb.com>>; Blake Zollar
<blake@kzllp.com<mailto:blake@kzllp.com>>
Subject: RE: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion

Shaun,

Thank you for calling me. I write to memorialize our conversation.

First, I said we are happy to consider any evidence you would like us to review. I explained that we declined your earlier
offer to give us five days’ worth of data because we rejected the premise of your offer that, if it showed any rebating,
the result should be to dismiss your client. As I’ve explained before, evidence of price competition is not a defense to
joining an antitrust conspiracy. Nonetheless, I said we would consider any additional information or data you would like
to give us. The data is certainly relevant to impact and damages.

To that end, I asked you to explain the time period covered by All-Pro’s Customer Relationship (“CRM”) database,
described in the declaration of Steffan Gibbs. You did not know. I asked you if it could create a report for the data over
which you assert average prices All-Pro Charged (beyond Christmas Day, 2016). You did not know. I asked you if there
would be any burden involved in generating a report that covered the class period. You did not know.

I also asked questions to better understand the report you attached to your April 30, 2020 letter. I said that it was not
clear to us if the transactions that appear to have a rebate percentage were actually instead merely transactions that
qualified for a discounted rate. For instance, most of the transactions that purport to include a rebate show 20%, which
could mean that the person simply qualified for a lower 8% rate, rather than benefiting from a negotiated rebate. You
said that we could not answer this question based on what you have provided us. Instead, we would need to review the
individual contracts.

Second, I did my best to explain that evidence of price competition is not a complete defense to joining a price-fixing
conspiracy. You appear to continue to believe that it does. You also said that there would be no point in joining a
conspiracy not to advertise rebates if any rebates occurred. I informed you that agreeing not to advertise discounts is
itself a violation of the antitrust laws, regardless of whether there is an explicit agreement on price. Certainly, it is no
defense to either form of price-fixing to say that some price competition occurred. The question in this case is what
would the prices have been in the absence of the misconduct we allege. We believe for all the reasons in the SCAC that
All-Pro’s prices would have been lower.

Third, I offered to walk through any allegation in the SCAC that you believe violated our Rule 11 obligations, and discuss
them. You declined. Instead, you said we had an obligation to allege that All-Pro offered significant rebates on a

                                                              8
consistent basis. I told you that we do not know that to be the case, as I’ve previously explained to you. And that,
nonetheless, we find the complete absence of advertised rebates to be an important fact that led to us to name your
client as a defendant. I again asked you to give me a single example of an advertised rebate. You refused and changed
the subject.

Fourth, I repeated my request for the information I’ve asked for to be able to evaluate your assertion that All-Pro could
not possibly have joined the alleged conspiracy. I said we would take any portion of what we are requesting and would
consider it. I also said we would be happy to meet and confer about these requests to discuss any burden or other
objections you have. You did not take me up on the offer.

Best,

Dean

Dean M. Harvey
Lieff, Cabraser, Heimann & Bernstein, LLP

From: Shaun Paisley [mailto:shaun@kzllp.com]
Sent: Wednesday, June 17, 2020 5:05 PM
To: Harvey, Dean
Cc: Michael Paguyo; Benson, Katherine Lubin; Salahi, Yaman; Gitlin, Adam; Rivera, Omar; Dafa, Jallé; Blake Zollar
Subject: Re: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion

That works; I’ll call you then.


Shaun Paisley

Koning Zollar
LLP<https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7
Cmichael%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7
C637296623874665883&amp;sdata=A3k4AqyCxVOgogt5yWJysKeblzT53zmh7t5Rw5cS%2BkM%3D&amp;reserved=0>

470 James Street, #007

New Haven, CT 06513

T: 203-951-1213 / F: 858-252-3238

https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmic
hael%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C637
296623874665883&amp;sdata=A3k4AqyCxVOgogt5yWJysKeblzT53zmh7t5Rw5cS%2BkM%3D&amp;reserved=0<https://
nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmichael%4
0kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C637296623
874665883&amp;sdata=A3k4AqyCxVOgogt5yWJysKeblzT53zmh7t5Rw5cS%2BkM%3D&amp;reserved=0>



________________________________

This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient,

                                                             9
please contact the sender by reply email and destroy all copies of the original message. If you are the intended recipient,
please be advised that the content of this message is subject to access, review and disclosure by the sender's Email
System Administrator.



________________________________
From: Harvey, Dean <dharvey@lchb.com<mailto:dharvey@lchb.com>>
Sent: Wednesday, June 17, 2020 7:38 PM
To: Shaun Paisley <shaun@kzllp.com<mailto:shaun@kzllp.com>>
Cc: Michael Paguyo <michael@kzllp.com<mailto:michael@kzllp.com>>; Benson, Katherine Lubin
<kbenson@lchb.com<mailto:kbenson@lchb.com>>; Salahi, Yaman <ysalahi@lchb.com<mailto:ysalahi@lchb.com>>;
Gitlin, Adam <agitlin@lchb.com<mailto:agitlin@lchb.com>>; Rivera, Omar
<orivera@lchb.com<mailto:orivera@lchb.com>>; Dafa, Jallé <jdafa@lchb.com<mailto:jdafa@lchb.com>>; Blake Zollar
<blake@kzllp.com<mailto:blake@kzllp.com>>
Subject: Re: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion

I can talk at 12:30 tomorrow if that works.

Sent from my iPhone

On Jun 17, 2020, at 1:25 PM, Shaun Paisley <shaun@kzllp.com<mailto:shaun@kzllp.com>> wrote:


Dean,

I’ll be available tomorrow before 10.30 PT or between Noon and 3 PT. If there’s a time in there that works, let me know.

Thanks,
Shaun

Shaun Paisley
Koning Zollar
LLP<https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7
Cmichael%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7
C637296623874665883&amp;sdata=A3k4AqyCxVOgogt5yWJysKeblzT53zmh7t5Rw5cS%2BkM%3D&amp;reserved=0<htt
ps://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmicha
el%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C63729
6623874665883&amp;sdata=A3k4AqyCxVOgogt5yWJysKeblzT53zmh7t5Rw5cS%2BkM%3D&amp;reserved=0>>
470 James Street, #007
New Haven, CT 06513
T: 203-951-1213 / F: 858-252-3238
https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmic
hael%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C637
296623874665883&amp;sdata=A3k4AqyCxVOgogt5yWJysKeblzT53zmh7t5Rw5cS%2BkM%3D&amp;reserved=0<https://
nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmichael%4
0kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C637296623
874665883&amp;sdata=A3k4AqyCxVOgogt5yWJysKeblzT53zmh7t5Rw5cS%2BkM%3D&amp;reserved=0<https://nam04.
safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmichael%40kzllp.c
om%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C637296623874665
883&amp;sdata=A3k4AqyCxVOgogt5yWJysKeblzT53zmh7t5Rw5cS%2BkM%3D&amp;reserved=0>>
<image001.png>

                                                            10
________________________________

This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient,
please contact the sender by reply email and destroy all copies of the original message. If you are the intended recipient,
please be advised that the content of this message is subject to access, review and disclosure by the sender's Email
System Administrator.

From: Harvey, Dean <dharvey@lchb.com<mailto:dharvey@lchb.com>>
Sent: Wednesday, June 17, 2020 1:19 PM
To: Shaun Paisley <shaun@kzllp.com<mailto:shaun@kzllp.com>>; Michael Paguyo
<michael@kzllp.com<mailto:michael@kzllp.com>>
Cc: Benson, Katherine Lubin <kbenson@lchb.com<mailto:kbenson@lchb.com>>; Salahi, Yaman
<ysalahi@lchb.com<mailto:ysalahi@lchb.com>>; Gitlin, Adam <agitlin@lchb.com<mailto:agitlin@lchb.com>>; Rivera,
Omar <orivera@lchb.com<mailto:orivera@lchb.com>>; Dafa, Jallé <jdafa@lchb.com<mailto:jdafa@lchb.com>>; Blake
Zollar <blake@kzllp.com<mailto:blake@kzllp.com>>
Subject: RE: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion

Hi Shaun,

If you have additional information you are willing to provide us, please do so. Happy to discuss, as always. When are
you available?

Best,

Dean

Dean M. Harvey
Lieff, Cabraser, Heimann & Bernstein, LLP

From: Shaun Paisley [mailto:shaun@kzllp.com]
Sent: Wednesday, June 17, 2020 1:14 PM
To: Harvey, Dean; Michael Paguyo
Cc: Benson, Katherine Lubin; Salahi, Yaman; Gitlin, Adam; Rivera, Omar; Dafa, Jallé; Blake Zollar
Subject: RE: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion

Please see the attached letter.

Shaun Paisley
Koning Zollar
LLP<https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7
Cmichael%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7
C637296623874665883&amp;sdata=A3k4AqyCxVOgogt5yWJysKeblzT53zmh7t5Rw5cS%2BkM%3D&amp;reserved=0<htt
ps://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmicha
el%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C63729
6623874665883&amp;sdata=A3k4AqyCxVOgogt5yWJysKeblzT53zmh7t5Rw5cS%2BkM%3D&amp;reserved=0>>
470 James Street, #007
New Haven, CT 06513
T: 203-951-1213 / F: 858-252-3238


                                                            11
https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmic
hael%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C637
296623874665883&amp;sdata=A3k4AqyCxVOgogt5yWJysKeblzT53zmh7t5Rw5cS%2BkM%3D&amp;reserved=0<https://
nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmichael%4
0kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C637296623
874665883&amp;sdata=A3k4AqyCxVOgogt5yWJysKeblzT53zmh7t5Rw5cS%2BkM%3D&amp;reserved=0<https://nam04.
safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmichael%40kzllp.c
om%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C637296623874675
837&amp;sdata=YQP5Wot5Nqo2EiRhai0k8HiJaPt%2BNnpYXJ7R9jcLEy8%3D&amp;reserved=0>>
<image001.png>


________________________________

This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient,
please contact the sender by reply email and destroy all copies of the original message. If you are the intended recipient,
please be advised that the content of this message is subject to access, review and disclosure by the sender's Email
System Administrator.

From: Harvey, Dean
<dharvey@lchb.com<mailto:dharvey@lchb.com<mailto:dharvey@lchb.com%3cmailto:dharvey@lchb.com>>>
Sent: Tuesday, June 9, 2020 1:51 PM
To: Michael Paguyo
<michael@kzllp.com<mailto:michael@kzllp.com<mailto:michael@kzllp.com%3cmailto:michael@kzllp.com>>>
Cc: Benson, Katherine Lubin
<kbenson@lchb.com<mailto:kbenson@lchb.com<mailto:kbenson@lchb.com%3cmailto:kbenson@lchb.com>>>; Salahi,
Yaman <ysalahi@lchb.com<mailto:ysalahi@lchb.com<mailto:ysalahi@lchb.com%3cmailto:ysalahi@lchb.com>>>; Gitlin,
Adam <agitlin@lchb.com<mailto:agitlin@lchb.com<mailto:agitlin@lchb.com%3cmailto:agitlin@lchb.com>>>; Rivera,
Omar <orivera@lchb.com<mailto:orivera@lchb.com<mailto:orivera@lchb.com%3cmailto:orivera@lchb.com>>>; Dafa,
Jallé <jdafa@lchb.com<mailto:jdafa@lchb.com<mailto:jdafa@lchb.com%3cmailto:jdafa@lchb.com>>>; Shaun Paisley
<shaun@kzllp.com<mailto:shaun@kzllp.com<mailto:shaun@kzllp.com%3cmailto:shaun@kzllp.com>>>; Blake Zollar
<blake@kzllp.com<mailto:blake@kzllp.com<mailto:blake@kzllp.com%3cmailto:blake@kzllp.com>>>
Subject: RE: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion

Counsel,

Please see attached.

Best,

Dean

Dean M. Harvey
Lieff, Cabraser, Heimann & Bernstein, LLP

From: Michael Paguyo [mailto:michael@kzllp.com]
Sent: Monday, June 08, 2020 3:37 PM
To: Harvey, Dean
Cc: Benson, Katherine Lubin; Salahi, Yaman; Gitlin, Adam; Rivera, Omar; Dafa, Jallé; Shaun Paisley; Blake Zollar
Subject: In Re California Bail Bond Antitrust Litigation, No. 3:19-cv-00717-JST: Rule 11 Motion


                                                            12
Hello Mr. Harvey,

Please see attached.

Let us know if you have any questions.

Thank you,

Michael


Michael Paguyo
Sr. Paralegal
Koning Zollar
LLP<https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7
Cmichael%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7
C637296623874675837&amp;sdata=YQP5Wot5Nqo2EiRhai0k8HiJaPt%2BNnpYXJ7R9jcLEy8%3D&amp;reserved=0<https
://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmichael
%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C6372966
23874675837&amp;sdata=YQP5Wot5Nqo2EiRhai0k8HiJaPt%2BNnpYXJ7R9jcLEy8%3D&amp;reserved=0>>
169 Saxony Road, Suite 115
Encinitas, CA 92024-6780
T: 858-252-3209 | F: 858-252-3238
https://nam04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmic
hael%40kzllp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C637
296623874675837&amp;sdata=YQP5Wot5Nqo2EiRhai0k8HiJaPt%2BNnpYXJ7R9jcLEy8%3D&amp;reserved=0<https://na
m04.safelinks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmichael%40kz
llp.com%7Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C637296623874
675837&amp;sdata=YQP5Wot5Nqo2EiRhai0k8HiJaPt%2BNnpYXJ7R9jcLEy8%3D&amp;reserved=0<https://nam04.safelin
ks.protection.outlook.com/?url=http%3A%2F%2Fwww.kzllp.com%2F&amp;data=02%7C01%7Cmichael%40kzllp.com%7
Cef3d542f72f145cfd2fb08d821e720fa%7C2cebf42ac3ed4c82b7ab6baf40ffeb9e%7C0%7C0%7C637296623874675837&a
mp;sdata=YQP5Wot5Nqo2EiRhai0k8HiJaPt%2BNnpYXJ7R9jcLEy8%3D&amp;reserved=0>>
<image001.png>


________________________________

This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged
information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient,
please contact the sender by reply email and destroy all copies of the original message. If you are the intended recipient,
please be advised that the content of this message is subject to access, review and disclosure by the sender's Email
System Administrator.



This message is intended for the named recipients only. It may contain information protected by the attorney-client or
work-product privilege. If you have received this email in error, please notify the sender immediately by replying to this
email. Please do not disclose this message to anyone and delete the message and any attachments. Thank you.




                                                            13
This message is intended for the named recipients only. It may contain information protected by the attorney-client or
work-product privilege. If you have received this email in error, please notify the sender immediately by replying to this
email. Please do not disclose this message to anyone and delete the message and any attachments. Thank you.


This message is intended for the named recipients only. It may contain information protected by the attorney-client or
work-product privilege. If you have received this email in error, please notify the sender immediately by replying to this
email. Please do not disclose this message to anyone and delete the message and any attachments. Thank you.


This message is intended for the named recipients only. It may contain information protected by the attorney-client or
work-product privilege. If you have received this email in error, please notify the sender immediately by replying to this
email. Please do not disclose this message to anyone and delete the message and any attachments. Thank you.


This message is intended for the named recipients only. It may contain information protected by the attorney-client or
work-product privilege. If you have received this email in error, please notify the sender immediately by replying to this
email. Please do not disclose this message to anyone and delete the message and any attachments. Thank you.


This message is intended for the named recipients only. It may contain information protected by the attorney-client or
work-product privilege. If you have received this email in error, please notify the sender immediately by replying to this
email. Please do not disclose this message to anyone and delete the message and any attachments. Thank you.


This message is intended for the named recipients only. It may contain information protected by the attorney-client or
work-product privilege. If you have received this email in error, please notify the sender immediately by replying to this
email. Please do not disclose this message to anyone and delete the message and any attachments. Thank you.


This message is intended for the named recipients only. It may contain information protected by the attorney-client or
work-product privilege. If you have received this email in error, please notify the sender immediately by replying to this
email. Please do not disclose this message to anyone and delete the message and any attachments. Thank you.




                                                            14
